 





--------------------------------------------------------------------------------







MEMBERSHIP INTEREST PURCHASE AGREEMENT


by and among


SUB-URBAN BRANDS, INC.,


THE APPAREL AGENT, LLC
 


 
JIUN KU
 
AND
 
SHIRLEY FONG





--------------------------------------------------------------------------------




Dated May 8, 2007
 

--------------------------------------------------------------------------------


 
MEMBERSHIP INTEREST PURCHASE AGREEMENT




MEMBERSHIP INTEREST PURCHASE AGREEMENT (this "Agreement") dated
May 8, 2007, by and among SUB-URBAN BRANDS, INC., a Nevada corporation
(sometimes referred to herein as the "Purchaser"), THE APPAREL AGENT, LLC, a
California limited liability company ("TAA"), and JIUN KU and SHIRLEY FONG (each
individually, a “Seller” and collectively, the "Sellers").




WITNESSETH :


WHEREAS, the Sellers own an aggregate of 45% of the Membership Interests of TAA
(the "Seller Membership Interests") as follows:


(a) Seller Jiun Ku owns an aggregate of 22.5% of the Membership Interests of
TAA; and


(b) Seller Shirley Fong owns an aggregate of 22.5% of the Membership Interests
of TAA;


WHEREAS, TAA holds an aggregate of 22.5% of the Membership Interests of TAA (the
“Block Membership Interests” and together with the Seller Membership Interests,
the “Membership Interests”) acquired from former member Larry Block pursuant to
that certain Membership Interest Redemption Agreement, dated September 11, 2006,
between Larry Block and TAA (the “Block Redemption Agreement”), which membership
interests are subject to the promissory note dated September 11, 2006, issued by
TAA to Larry Block (the “Block Note”) and that certain Membership Interests
Pledge Agreement, dated September 11, 2006, between Larry Block and TAA (the
“Block Pledge Agreement”):


WHEREAS, TAA is engaged in the design, production and distribution of apparel
(the “Business”);
 
WHEREAS, each of the Sellers desires to sell, and Purchaser desires to purchase,
the Seller Membership Interests, pursuant to the provisions of this Agreement
and TAA desires to sell, and Purchaser desires to purchase, the Block Membership
Interests, pursuant to the provisions of this Agreement;


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties do hereby
agree as follows:


1

--------------------------------------------------------------------------------


 
ARTICLE I


SALE OF THE MEMBERSHIP INTERESTS


Section 1.1 Sale of the Membership Interests from the Sellers. Subject to the
terms and conditions herein stated, each of the Sellers agrees to sell, assign,
transfer and deliver to Purchaser on the Closing Date (as defined in Section
1.4), and Purchaser agrees to purchase from each of the Sellers on the Closing
Date, all of his or her Membership Interests.


Section 1.2 Purchase Price. In full consideration for the purchase by Purchaser
of the Membership Interests, the purchase price (the "Purchase Price"), shall be
calculated and paid by Purchaser to the Sellers as set forth in subsections (a)
and (b) below:


(a) Purchaser shall pay Seller Jiun Ku an aggregate amount equal to One Hundred
Eighty Thousand Dollars ($180,000), payable as follows:


(i) at least One Hundred Thousand Dollars ($100,000) shall be paid in cash at
the Closing by direct wire transfer; and


(ii) a secured promissory note in the maximum principal amount of Eighty
Thousand Dollars ($80,000) in form and content reasonably acceptable to
Purchaser and Seller Ku (the “Ku Note”) shall be delivered by the Company at
Closing provided, that the Ku Note shall (i) bear interest at eight percent (8%)
per annum; (ii) be due and payable not earlier than 12 months following the
Closing Date; be secured by the assets of the Company (and shall be pari passu
with the Fong Note (defined below)), subject to all currently existing secured
debt and Seller shall agree, at the request of the Company, to subordinate her
security interest to any security interests granted or to be granted by the
Company in connection with any acquisition, merger or fundraising activities of
the Company; and shall be subject to reduction pursuant the Purchaser’s right of
set-off set forth in Sections 6.4 and 6.5 hereof.


(b) Purchaser shall pay Seller Shirley Fong an aggregate amount equal to One
Hundred Ninety-Five Thousand Dollars ($195,000), payable as follows:


(i) at least One Hundred Thousand Dollars ($100,000) shall be paid in cash at
the Closing by direct wire transfer; and


(ii) a secured promissory note in the maximum principal amount of Ninety-Five
Thousand Dollars ($95,000) in form and content reasonably acceptable to
Purchaser and Seller Fong (the “Fong Note”) shall be delivered by the Company at
Closing; provided, that the Fong Note shall (i) bear interest at eight percent
(8%) per annum; (ii) be due and payable not earlier than 12 months following the
Closing Date; be secured by the assets of the Company (and shall be pari passu
with the Fong Note (defined below)), subject to all currently existing secured
debt and Seller shall agree, at the request of the Company, to subordinate her
security interest to any security interests granted or to be granted by the
Company in connection with any acquisition, merger or fundraising activities of
the Company; and shall be subject to reduction pursuant the Purchaser’s right of
set-off set forth in Sections 6.4 and 6.5 hereof.
 
2

--------------------------------------------------------------------------------


 
Section 1.3 Sale of the Membership Interests from TAA. Subject to the terms and
conditions herein stated, TAA agrees to sell, assign, transfer and deliver to
Purchaser on the Closing Date (as defined in Section 1.4), and Purchaser agrees
to purchase from TAA on the Closing Date, the Block Membership Interests of TAA
that were acquired from Larry Block pursuant to the Block Redemption Agreement.
In consideration of the transfer of such Membership Interests, Purchaser shall
pay the Block Note in full at the Closing.


Section 1.4 Closing. Subject to the satisfaction of the conditions set forth in
Sections 4.1 and 4.2 hereof (or the waiver thereof by the party entitled to
waive that condition), the closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices of the Company (or at
such other place as the parties may mutually agree upon) or by the exchange of
documents and instruments by mail, courier, telecopy and wire transfer to the
extent mutually acceptable to the parties hereto, on June 15, 2007 (such date is
herein referred to as the "Closing Date").


Section 1.5  Termination of Agreement. 


(a) Events of Termination. This Agreement may be terminated prior to the Closing
as follows:


(1) at the election of the Purchaser, on one hand, or TAA and the Sellers, on
the other hand, on or after June 30, 2007, if the Closing shall not have
occurred by the close of business on such date, provided that the terminating
party is not in default of any of its obligations hereunder;


(2) by mutual written consent of the Sellers, TAA and Purchaser; or


(3) by Purchaser, TAA or any Seller if there shall be in effect a final
nonappealable order of a Governmental or Regulatory Authority (as defined below)
of competent jurisdiction restraining, enjoining or otherwise prohibiting the
consummation of the transactions contemplated hereby; it being agreed that the
parties hereto shall promptly appeal any adverse determination which is not
nonappealable (and pursue such appeal with reasonable diligence).


(b) Procedures. In the event of termination and abandonment by Purchaser or TAA
and Sellers, or both, pursuant to Section 1.5(a) hereof, written notice thereof
shall forthwith be given to the other party or parties, and this Agreement shall
terminate, and the purchase of the Membership Interests hereunder shall be
abandoned, without further action by the Purchaser or the Sellers. If this
Agreement is terminated as provided herein each party shall redeliver all
documents, work papers and other material of any other party relating to the
transactions contemplated hereby, whether so obtained before or after the
execution hereof, to the party furnishing the same.
 
3

--------------------------------------------------------------------------------


 
(c) Effect of Termination. In the event that this Agreement is validly
terminated as provided herein, then each of the parties shall be relieved of
their duties and obligations arising under this Agreement after the date of such
termination and such termination shall be without liability to Purchaser or the
Sellers; provided, however, that nothing in this Section 1.5 shall relieve
Purchaser, TAA or the Sellers of any liability for a breach of this Agreement.


ARTICLE II


REPRESENTATIONS OF TAA AND THE SELLERS


Except as set forth on the Schedules hereto, TAA and each of the Sellers,
jointly and severally, represent, warrant and agree to and with Purchaser as
follows:


Section 2.1 Execution and Validity of Agreements; Restrictive Documents;
Approvals and Consents. 


(a) Execution and Validity - Sellers. The Seller has the full legal right and
capacity to enter into this Agreement, the other agreements contemplated hereby
(the “Transaction Documents”), and to perform his obligations hereunder and
thereunder. This Agreement, and the other agreements contemplated hereby have
been duly and validly executed and delivered by the Seller and, assuming due
authorization, execution and delivery by the other parties hereto, constitutes
legal, valid and binding obligations of the Seller, enforceable against the
Seller in accordance with their terms.


(b) Execution and Validity - TAA. TAA has the full power and authority to enter
into this Agreement and the Transaction Documents and to perform its obligations
hereunder and thereunder. The execution and delivery of this Agreement and the
Transaction Documents by TAA and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all required action
on behalf of TAA. Each of this Agreement and the other Transaction Documents has
been duly and validly executed and delivered by TAA and, assuming due
authorization, execution and delivery by the other parties thereto, constitutes
a valid and binding obligation of TAA, enforceable against it in accordance with
its terms, except to the extent that enforceability may be limited by the effect
of (i) any applicable bankruptcy, reorganization, insolvency, moratorium or
other laws affecting the enforcement of creditors’ rights generally and
(ii) general principles of equity, regardless of whether such enforceability is
considered in a proceeding at law or in equity. Each of the Block Redemption
Agreement and Block Pledge Agreement has been duly and validly executed and
delivered by the parties thereto and constitutes a valid and binding obligation
of the parties thereto.


(c) No Restrictions. To TAA’s and the Seller’s knowledge, there is no suit,
action, claim, investigation or inquiry by any court, tribunal, arbitrator,
authority, agency, commission, official or other instrumentality of the United
States, any foreign country or any domestic or foreign state, county, city or
other political subdivision ("Governmental or Regulatory Authority"), and no
legal, administrative or arbitration proceeding pending or threatened against
him or any of the Membership Interests to be sold hereby or the Assets (as
defined in Section 2.7) with respect to the execution, delivery and performance
of this Agreement, the other Transaction Documents or the transactions
contemplated hereby or thereby.
 
4

--------------------------------------------------------------------------------


 
(d) Non-Contravention. The execution, delivery and performance by each of the
Sellers and TAA of its obligations hereunder and the consummation of the
transactions contemplated hereby, will not (a) violate, conflict with or result
in the breach of any provision of the Articles of Organization or Operating
Agreement of TAA; (b) to TAA’s and the Seller’s knowledge, result in the
violation by the Seller or TAA of any statute, law, rule, regulation or
ordinance (collectively, "Laws"), or any judgment, decree, order, writ, permit
or license (collectively, "Orders"), of any Governmental or Regulatory
Authority, applicable to the Seller or any of the Membership Interests to be
sold hereby, TAA or any of the Assets, or (c) if the consents and notices set
forth in Schedule 2.1(e) are obtained, conflict with, result in a violation or
breach of, constitute (with or without notice or lapse of time or both) a
default under, or require TAA or the Seller to obtain any consent, approval or
action of, make any filing with or give any notice to, or result in or give to
any Person (as defined in Section 7.3) any right of payment or reimbursement,
termination, cancellation, modification or acceleration of, or result in the
creation or imposition of any Lien upon any of the Membership Interests to be
transferred hereby or any of the Assets, under any of the terms, conditions or
provisions of any agreement (including the Block Pledge Agreement and Block
Redemption Agreement), commitment, lease, license, evidence of indebtedness,
mortgage, indenture, security agreement, instrument, note, bond, franchise,
permit, concession, or other instrument, obligation or agreement of any kind,
written or oral (collectively, "Contracts"), to which TAA or the Seller is a
party or by which the Seller or to which any of the Membership Interests to be
sold hereby or any of the Assets were or are bound. With respect to any asset, a
"Lien" shall mean (a) any mortgage, deed of trust, lien, pledge, hypothecation,
encumbrance, charge or security interest in, on or of such asset, (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (other than an operating lease) (or any
financial lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.


(e) Approvals and Consents. Except as set forth on Schedule 2.1(e), no consent,
approval or action of, filing with or notice to any Governmental or Regulatory
Authority or other Person is necessary or required under any of the terms,
conditions or provisions of any Law or Order of any Governmental or Regulatory
Authority or any Contract to which TAA or the Seller is a party, or by which the
Membership Interests or Assets were or are bound for the execution and delivery
of this Agreement or the Transaction Documents by TAA or the Sellers, the
performance by TAA or the Sellers of their respective obligations hereunder or
thereunder, or the consummation of the transactions contemplated hereby or
thereby.


Section 2.2 Existence and Good Standing. TAA is validly existing and in good
standing under the laws of the State of California, with the full power and
authority to own its property and to carry on its business all as and in the
places where such properties are now owned or operated or such business is now
being conducted. TAA is duly qualified, licensed or admitted to do business and
are in good corporate/company and tax standing in the jurisdictions set forth on
Schedule 2.2, which are the only jurisdictions in which the ownership, use or
leasing of their assets and properties, or the conduct or nature of their
business, makes such qualification, licensing or admission necessary.
 
5

--------------------------------------------------------------------------------


 
Section 2.3 Equity Sellership; No Options or Restrictions; Subsidiaries and
Investments. Seller Jiun Ku owns of record and beneficially has valid title to
22.5% of the Membership Interests of TAA, Seller Shirely Fong owns of record and
beneficially has valid title to 22.5% of the Membership Interests of TAA, and
such ownership is free and clear of all Liens. The Sellers, collectively, own of
record and beneficially have valid title to 45% of the Membership Interests of
TAA. TAA also holds 22.5% of the Membership Interests that were acquired
pursuant to the Block Redemption Agreement and such Membership Interests are
free and clear of all Liens. There are no outstanding subscriptions, options,
warrants, rights, calls, commitments, understandings, conversion rights, rights
of exchange, plans or other agreements of any kind providing for the purchase,
issuance or sale of any equity, ownership or proprietary interest of TAA, or
which grants any Person other than the Sellers and members Kevin Kelly and Noa
Mikkelsen the right to share in the earnings or profits of TAA. There are no
voting or other similar agreements to which any of the Sellers or TAA is a
party. There are no outstanding subscriptions, options, rights, warrants, calls,
commitments or arrangements of any kind to acquire any of the Membership
Interests owned by the Seller and there are no agreements or understandings with
respect to the sale or transfer of any of the Membership Interests owned by the
Seller (other than this Agreement). TAA owns no capital stock or other equity or
ownership or proprietary interest in any Person.


Section 2.4 Financial Statements and No Material Changes. Schedule 2.4 sets
forth (a) the unaudited balance sheet of TAA at December 31, 2006, and the
related unaudited statement of income and statement of operations for the fiscal
year ended December 31, 2006, and (b) the unaudited balance sheet of TAA as at
March 31, 2007 and the related unaudited statement of income and statement of
operation for the three months then ended (the unaudited balance sheet of TAA as
at March 31, 2007 being referred to herein as the "Balance Sheet"). Such
financial statements have been prepared in accordance with GAAP throughout the
periods indicated. Except for the absence of footnotes and normal year-end
adjustments, the balance sheet fairly presents the financial condition of TAA,
at the respective date thereof, and reflects all claims against and all debts
and liabilities of TAA, fixed or contingent, as at the respective date thereof,
required to be shown thereon under GAAP and the related statements of income and
statements of operations fairly present the results of income for the respective
period indicated. Since March 31, 2007 (the "Balance Sheet Date"), there has
been no material adverse change in the assets or liabilities, or in the business
or condition, financial or otherwise, or in the results of operations of TAA.


Section 2.5 Liabilities. TAA has no indebtedness, obligations or liabilities of
any kind (whether accrued, absolute, contingent or otherwise, and whether due or
to become due) that would have been required to be reflected in, reserved
against or otherwise described on the Balance Sheet or in the notes thereto in
accordance with GAAP which was not fully reflected in, reserved against or
otherwise described in the Balance Sheet or the notes thereto or was not
incurred in the ordinary course of business consistent with past practice since
the Balance Sheet Date.
 
6

--------------------------------------------------------------------------------


 
Section 2.6 Books and Records. TAA does not have any of its records, systems,
controls, data or information recorded, stored, maintained, operated or
otherwise wholly or partly dependent on or held by any means (including any
electronic, mechanical or photographic process, whether computerized or not)
which (including all means of access thereto and therefrom) were not prior to
the date hereof and are not now under the exclusive ownership and possession of
TAA. The Sellers and TAA have delivered to Purchaser complete and correct copies
of the Articles of Organization dated as of ____________ and the Operating
Agreement dated as of _______________ of TAA.


Section 2.7 Title to Properties; Encumbrances. TAA has good and valid title to,
or enforceable leasehold interests in or valid rights under contract to use, all
the material properties and assets owned or used by TAA (real, personal,
tangible and intangible) (the “Assets”), including, without limitation (a) all
the properties and assets reflected in the Balance Sheet, and (b) all the
material properties and assets purchased or otherwise contracted for by
TAA since the Balance Sheet Date (except for properties and assets reflected in
the Balance Sheet or acquired or otherwise contracted for since the Balance
Sheet Date that have been sold or otherwise disposed of in the ordinary course
of business), in each case free and clear of all Liens, except for Liens set
forth on Schedule 2.7. The Assets constitute all of the material property and
assets which TAA utilized to conduct its Business immediately prior to the
Closing. The Assets, whether owned or otherwise contracted for, are in a state
of good maintenance and repair (ordinary wear and tear excepted) and is adequate
and suitable for the purposes for which they are presently being used.


Section 2.8 Real Property.


(a) Owned Real Property. TAA does not own any real property (including ground
leases) or hold a freehold interest in any real property or any option or right
of first refusal or first offer to acquire any real property.


(b) Leased Real Property. Schedule 2.8(b) contains an accurate and complete list
of all real property leases, subleases, licenses and other occupancy agreements,
including without limitation, any modification, amendment or supplement thereto
and any other related document or agreement executed or entered into by
TAA (each individually, a "Real Property Lease" and collectively, the "Real
Property Leases"). Each Real Property Lease is valid, binding and in full force
and effect; all rents and additional rents and other sums, expenses and charges
due thereunder to date on each such Real Property Lease have been paid; and the
lessee has been in peaceable possession since the commencement of the original
term of such Real Property Lease and no waiver, indulgence or postponement of
the lessee's obligations thereunder has been granted by the lessor. There exists
no default or event of default by TAA to the knowledge of the Seller and TAA, by
any other party to any Real Property Lease; and there exists no occurrence,
condition or act (including the purchase of 100% of the Membership Interests of
TAA hereunder) which, with the giving of notice, the lapse of time or the
happening of any further event or condition, would become a default or event of
default by TAA under any Real Property Lease, and there are no outstanding
claims of breach or indemnification or notice of default or termination of any
Real Property Lease. TAA holds the leasehold estate on all the Real Property
Leases free and clear of all Liens except as set forth on Schedule 2.8(b) and
any mortgagees' liens on the real property in which such leasehold estate is
located. The real property leased by TAA is in a state of good maintenance and
repair, is adequate and suitable for the purposes for which it is presently
being used, and there are no material repair or restoration works currently
required in connection with any of the leased real properties which are the
responsibility of the Company. TAA is in physical possession and actual and
exclusive occupation of the whole of each of its leased properties. TAA owes no
brokerage commission with respect to any of the Real Property Leases.
 
7

--------------------------------------------------------------------------------


 
Section 2.9 Contracts. Schedule 2.9 hereto contains an accurate and complete
list of the following Contracts to which TAA is currently a party or by which
any of the Assets are bound: (a) all Plans (as such term is defined in Section
2.18), (b) any personal property lease with a fixed annual rental of $10,000 or
more, (c) any Contract relating to capital expenditures which involves payments
of $10,000 or more in any single transaction or series of related transactions,
(d) any Contract relating to the making of a loan or advance to or investment
in, any other Person, (e) any agreement, instrument or arrangement evidencing or
relating in any way to indebtedness for money borrowed or to be borrowed,
whether directly or indirectly, by way of loan, purchase money obligation,
guarantee (other than the endorsement of negotiable instruments for collection
in the ordinary course of business), conditional sale, purchase or otherwise,
(f) any management service, employment, consulting or similar type of Contract
which is not cancelable by TAA without penalty or other financial obligation
within 30 days, (g) any Contract limiting TAA's freedom to engage in any line of
business or to compete with any other Person, including, without limitation, any
agreement limiting the ability of TAA or any affiliate to take on competitive
accounts during or after the term thereof, (h) any collective bargaining or
union agreement, (i) any Contract between TAA and any officer or director of
TAA not covered by subsection (f) above (including indemnification agreements),
(j) any secrecy or confidentiality agreement (other than standard
confidentiality agreements in computer software license agreements or agreements
with clients entered into in the ordinary course of business), (k) any agreement
with respect to any Intellectual Property (as defined in Section 2.13) other
than "shrink-wrap" and similar end-user licenses, (l) any agreement with a
client required to be listed on Schedule 2.15, (m) any agreement, indenture or
other instrument which contains restrictions with respect to the payment of
distributions in respect of the Membership Interests, (n) any joint venture
agreement involving a sharing of profits not covered by clauses (a) through
(m) above, (o) any Contract (not covered by another subsection of this Section
2.9) which involves $10,000 or more over the unexpired term thereof and is not
cancelable by TAA without penalty or other financial obligation within 30 days;
provided, however, Contracts of a similar nature with related parties which
individually do not involve $10,000 but in the aggregate involve $10,000 or more
over the unexpired terms shall also be set forth on Schedule 2.9, and (p) any
agreement between TAA, on the one hand, and any Seller, on the other hand.
Notwithstanding anything to the contrary contained above, estimates or purchase
orders given in the ordinary course of business relating to the execution of
projects, do not have to be set forth on Schedule 2.9. Each Contract, including
without limitation, those required to be set forth on Schedule 2.9, is in full
force and effect, and there exists no material default or event of material
default by TAA or to the knowledge of the Seller and TAA, by any other party, or
occurrence, condition, or act (including the purchase of 100% of the Membership
Interests of TAA hereunder) which, with the giving of notice, the lapse of time
or the happening of any other event or condition, would become a default or
event of default thereunder by TAA, and there are no outstanding claims of
breach or indemnification or notice of default or termination of any such
Contract.
 
8

--------------------------------------------------------------------------------


 
Section 2.10 Litigation. Except as set forth on Schedule 2.10, there is no
action, suit, proceeding at law or in equity by any Person, or any arbitration
or any administrative or other proceeding by or before (or to the knowledge of
the Seller and TAA, any investigation by) any Governmental or Regulatory
Authority, pending or, to the knowledge of the Seller and TAA, threatened,
against TAA or the Seller with respect to this Agreement, the other Transaction
Documents or the transactions contemplated hereby or thereby, or against or
affecting TAA, the Assets or the Membership Interests; and, to the knowledge of
the Seller, no acts, facts, circumstances, events or conditions occurred or
exist which are a basis for any such action, proceeding or investigation. TAA is
not subject to any Order entered in any lawsuit or proceeding. Schedule 2.10
also sets forth with respect to each pending or threatened action, suit or
proceeding listed thereon, the amount of costs, expenses or damages TAA has
incurred to date and reasonably expects to incur through the conclusion thereof.


Section 2.11 Taxes. TAA has timely completed and filed, or caused to be filed,
taking into account any valid extensions of due dates, completely and
accurately, all federal, state, local and foreign (if any) tax or information
returns (including estimated tax returns) required under the statutes, rules or
regulations of such jurisdictions to be filed by them during the three (3) years
prior to the Closing Date. The term "Taxes" means taxes, duties, charges or
levies of any nature imposed by any taxing or other Governmental or Regulatory
Authority, including without limitation income, gains, capital gains, surtax,
capital, franchise, capital stock, value-added taxes, taxes required to be
deducted from payments made by the payor and accounted for to any tax authority,
employees' income withholding, back-up withholding, withholding on payments to
foreign Persons, social security, national insurance, unemployment, worker’s
compensation, payroll, disability, real property, personal property, sales, use,
goods and services or other commodity taxes, business, occupancy, excise,
customs and import duties, transfer, stamp, and other taxes (including interest,
penalties or additions to tax in respect of the foregoing), and includes all
taxes payable by TAA pursuant to Treasury Regulations §1.1502-6 or any similar
provision of state, local or foreign law. All Taxes shown on said returns to be
due and all other Taxes due and owing (whether or not shown on any Tax return)
have been paid and all additional assessments received prior to the date hereof
have been paid or are being contested in good faith, in which case, such
contested assessments are set forth on Schedule 2.11. TAA has collected all
sales, use, goods and services or other commodity Taxes required to be collected
and remitted or will remit the same to the appropriate taxing authority within
the prescribed time periods. TAA has withheld all amounts required to be
withheld on account of Taxes from amounts paid to employees, former employees,
directors, officers, members, residents and non-residents and remitted or will
remit the same to the appropriate taxing authorities within the prescribed time
periods. The amount set up as an accrual for Taxes (aside from any reserved for
deferred Taxes established to reflect timing differences between book and Tax
accrual) on the Balance Sheet (as opposed to the notes thereto) is sufficient
for the payment of all unpaid Taxes of TAA, whether or not disputed, for all
periods ended on and prior to the date thereof. Since the Balance Sheet Date,
TAA has not incurred any liabilities for Taxes other than in the ordinary course
of the business of TAA consistent with past custom and practice. No member,
manager, director or officer (or employee responsible for Tax matters) of
TAA expects any authorities to assess any additional Taxes for any period for
which Tax returns have been filed. TAA has delivered to Purchaser correct and
complete copies of all federal, state and local income tax returns filed with
respect to TAA for all taxable periods beginning on or after January 1, 2004.
Except as set forth on Schedule 2.11, none of the federal, state or local income
tax returns of TAA have ever been audited by the Internal Revenue Service or any
other Governmental or Regulatory Authority. No examination of any return of
TAA is currently in progress, and TAA has not received notice of any proposed
audit or examination. No deficiency in the payment of Taxes by TAA for any
period during the three (3) years preceding the Closing Date has been asserted
in writing by any taxing authority and remains unsettled at the date of this
Agreement. TAA has made no agreement, waiver or other arrangement providing for
an extension of time with respect to the assessment or collection of any Taxes
against it. TAA has not been a member of an affiliated group filing consolidated
federal income tax returns nor has it been included in any combined,
consolidated or unitary state or local income tax return. TAA will not be
required as a result of a change in accounting method for any period ending on
or before the Closing Date to include any adjustment under Section 481 of the
Internal Revenue Code of 1986, as amended (the "Code") (or any similar provision
of state, local or foreign income tax law) in income for any period ending after
the Closing Date, including any change which may be required by law in
connection with this transaction. TAA is not obligated to make any payments or
is a party to any agreement that under certain circumstances could obligate it
to make any payments that will not be deductible under Section 280G of the Code.
TAA has not entered into any Tax sharing or indemnification agreement with any
party. Purchaser will not be required to include any item of income in, or
exclude any item of deduction from, taxable income for any taxable period (or
portion thereof) ending after the Closing Date as a result of any: (i) change in
method of accounting for a taxable period ending on or within three (3) years
prior to the Closing Date; (ii) "closing agreement" as described in Code Section
7121 (or any corresponding or similar provision of state, local, or foreign
income tax law); (iii) installment sale or open transaction disposition made on
or prior to the Closing Date; or (iv) prepaid amount received on or prior to the
Closing Date.
 
9

--------------------------------------------------------------------------------


 
Section 2.12 Insurance. Schedule 2.12 contains a true and complete list
(including the names and addresses of the insurers, the names of the Persons to
whom such insurance policies have been issued, the expiration dates thereof, the
annual premiums and payment terms thereof, whether it is a "claims made" or an
"occurrence" policy and a brief description of the interests insured thereby) of
all liability, property, workers' compensation and other insurance policies
currently in effect that insure the property, assets or business of TAA or the
employees of TAA (other than self-obtained insurance policies by such
employees). Each such insurance policy is valid and binding and in full force
and effect, all premiums due thereunder have been paid and TAA has not received
any notice of cancellation or termination in respect of any such policy or
default thereunder. To the knowledge of the Seller and TAA, such insurance
policies are placed with financially sound and reputable insurers, and in light
of the nature of the business, assets and properties of TAA and the Seller
believes they are in amounts and have coverage that are reasonable and customary
for Persons engaged in the Business. Neither TAA nor to the knowledge of the
Seller and TAA, the Person to whom such policy has been issued has received
notice that any insurer under any policy referred to in this Section 2.12 is
denying liability with respect to a claim thereunder or defending under a
reservation of rights clause. Within the last two years TAA has not filed for
any claims exceeding $10,000 against any of its insurance policies, exclusive of
automobile and health insurance policies. None of such policies shall lapse or
terminate by reason of the transactions contemplated by this Agreement or the
Transaction Document and all such policies shall continue in effect after the
Closing Date for the benefit of TAA. TAA has not received any notice of
cancellation of any such policy. TAA has not received written notice from any of
its insurance carriers that any premiums will be materially increased in the
future or that any insurance coverage listed on Schedule 2.12 will not be
available in the future on substantially the same terms now in effect.
 
10

--------------------------------------------------------------------------------


 
Section 2.13 Intellectual Properties.


(a) Definitions.  For purposes of this Agreement, the following terms have the
following definitions:


"Intellectual Property" shall include, without limitation, any or all of the
following and all rights associated therewith: (a) all domestic and foreign
patents, and applications therefor, and all reissues, reexaminations, divisions,
renewals, extensions, continuations and continuations-in-part thereof; (b) all
inventions (whether patentable or not), invention disclosures, improvements; (c)
trade secrets, confidential and proprietary information, know how, technology,
technical data and customer lists, financial and marketing data, pricing and
cost information, business and marketing plans, databases and compilations of
data, rights of privacy and publicity, and all documentation relating to any of
the foregoing; (d) all copyrights, copyright registrations and applications
therefor, unregistered copyrights, the content of all World Wide Web sites of
TAA and all other rights corresponding thereto throughout the world; (e) all
mask works, mask work registrations and applications therefor; (f) all
industrial designs and any registrations and applications therefor; (g) all
trade names, corporate names, logos, trade dress, common law trademarks and
service marks, trademark and service mark registrations and applications
therefor and all goodwill associated therewith; (h) any and all Internet domain
names and Web sites (including all software and applications, and all components
and/or modules thereof), used in connection therewith; and (i) all computer
software including all source code, object code, firmware, development tools,
files, records and data, all media on which any of the foregoing is recorded,
and all documentation related to any of the foregoing.


"Intellectual Property of the Company" shall mean any Intellectual Property
that: (a) is owned by or exclusively licensed to TAA, or (b) which is used in
the operation of the Business, including the design, manufacture and use of the
products of TAA as it currently is operated, but shall specifically not include
any rights in or to materials created for clients as "work-made-for-hire" or
which are subject to an assignment in favor of clients of TAA.


(b) Representations.


(1) Schedule 2.13 hereto contains an accurate and complete list of all patents,
patent applications, registered trademarks, applications for registered
trademarks, registered service marks, applications for registered service marks,
logos, registered copyrights, applications for registered copyrights and
Internet domain names which are used in connection with the operation of the
Business (the "Registered IP"). Except as set forth on Schedule 2.13, the
registrations and applications of the Registered IP listed on Schedule 2.13
owned by TAA are in the name of TAA and are valid, in proper form, enforceable
and subsisting, all necessary registration and renewal fees in connection with
such registrations have been made and all necessary documents and certificates
in connection with such registrations have been filed with the relevant patent,
Internet domain names, copyrights and trademark authorities in the United States
or other jurisdiction for the purposes of maintaining such Intellectual Property
registrations, and applications therefor. No registration, or application
therefor, for any of the Registered IP has lapsed, expired, or been abandoned,
and no such registrations, or applications therefor, are the subject of any
opposition, interference, cancellation, or other legal, quasi-legal, or
governmental proceeding pending before any governmental, registration, or other
authority in any jurisdiction.
 
11

--------------------------------------------------------------------------------


 
(2) Except as set forth on Schedule 2.13, (i) no Person has any rights to use
any of the Intellectual Property of TAA, (ii) TAA has not granted to any Person,
nor authorized any Person to retain, any rights in the Intellectual Property of
TAA, and (iii) TAA owns all rights, title and interest in, or has the right to
use pursuant to valid license agreements, all Intellectual Property used in, or
necessary for, the conduct of the Business, free and clear of all Liens. TAA is
not in material default in the payment of any fees or other amounts payable
under any Contract to use Intellectual Property. Except as set forth on Schedule
2.13, the consummation of the transactions contemplated hereby will not result
in any material loss or impairment of Company's rights to own or use any
Intellectual Property, nor will such consummation require the consent of any
third party in respect of any Intellectual Property.


(3) To the knowledge of Seller, neither TAA, nor the operation of the Business
infringes the Intellectual Property of any other Person. There are no
proceedings pending or, to the knowledge of the Seller and TAA, threatened
against TAA with respect to the Intellectual Property, or with respect to any
other Intellectual Property, alleging the infringement or misappropriation by
TAA of any Intellectual Property of any Person, and TAA has not received notice
from any Person that the operation of the Business infringes the Intellectual
Property of any Person. There are no claims pending or, to the knowledge of the
Seller and TAA, threatened challenging the validity of any Intellectual Property
of the Company or any Intellectual Property used by TAA in the conduct of the
Business. TAA has not entered into or is otherwise bound by any consent,
forbearance or any settlement agreement which limits the rights of TAA to use
the Intellectual Property of TAA.


(4) To the knowledge of the Seller and TAA, no Person is infringing or
misappropriating any of the Intellectual Property of TAA. All computer software
and applications, other than off-the-shelf applications subject to shrink-wrap
and similar end-user licenses, included in the Intellectual Property of the
Company ("Software") was either developed (a) by employees of TAA within the
scope of such employee's employment duties; (b) by independent contractors as
"works-made-for-hire," as that term is defined under Section 101 of the United
States Copyright Act, 17 U.S.C. § 101, pursuant to written agreement; or (c) by
third parties who have assigned all of their rights therein to TAA pursuant to a
written agreement. Except as set forth on Schedule 2.13, no former or present
employees, officers or directors of TAA retain any rights of ownership or use of
any Software, and no employees or third parties who have developed or
participated in the development of Software have any claims to any rights
therein.
 
12

--------------------------------------------------------------------------------


 
Section 2.14 Compliance with Laws; Permits.


(a) Compliance. TAA is, and the Business has been conducted, in compliance with
all applicable Laws and Orders, except in each case (other than with respect to
compliance with environmental Laws and Orders relating to the regulation or
protection of the environment ("Environmental Laws and Orders")) where the
failure to so comply would not reasonably be expected to have a Material Adverse
Effect (as defined below), including without limitation: (a) all Laws and Orders
promulgated by the Federal Trade Commission or any other Governmental or
Regulatory Authority; (b) all Environmental Laws and Orders; and (c) all Laws
and Orders relating to labor, civil rights, and occupational safety and health
laws, worker's compensation, employment and wages, hours and vacations, or pay
equity. TAA has not been charged with, or, to the knowledge of the Seller and
TAA, threatened with or under any investigation with respect to, any charge
concerning any violation of any Laws or Orders. The term "Material Adverse
Effect" as it applies to TAA, shall mean a material adverse effect on the
operations, business, prospects, assets or financial condition of TAA.


(b) Permits. TAA has all permits, licenses, and other government certificates,
authorizations and approvals ("Permits") required by any Governmental or
Regulatory Authority for the operation of the Business and the use of the Assets
tra, except where the failure to have such Permits would not reasonably be
expected to have a Material Adverse Effect. All of the Permits are in full force
and effect and no action or claim is pending, nor to the knowledge of the Seller
and TAA is threatened, to revoke or terminate any such Permit or declare any
such Permit invalid in any material respect.


Section 2.15 Client Relations. Schedule 2.15 sets forth (a) the 20 largest
clients of TAA taken as a whole (measured by revenues), and the revenues from
each such client and from all clients (in the aggregate) for the calendar years
ended December 31, 2005 and December 31, 2006 and (b) the clients projected to
be the 20 largest clients (measured by revenues) of the Company based on TAA's
current profit plan for the twelve months ending December 31, 2007, together
with the estimated revenues from each such client and all clients (in the
aggregate) for such period. The Seller and TAA do not warrant that the estimated
revenues set forth on Schedule 2.15 will prove to be accurate; provided,
however, they do represent that they were made in good faith. Except as set
forth on Schedule 2.15, no client of TAA has advised TAA or the Seller in
writing that it is (x) terminating or considering terminating the handling of
its business by TAA or in respect of any particular product, project or service
or (y) planning to reduce its future spending with TAA in any material manner.


Section 2.16 Accounts Receivable; Work-in-Process. The amount of all
work-in-process, accounts receivable, unbilled invoices (including without
limitation unbilled invoices for services and out-of-pocket expenses) and other
debts due or recorded in the records and books of account of TAA represent or
will represent valid obligations arising from sales actually made or services
actually performed in the ordinary course of business and will be good and
collectible in full (less the amount of any provision, reserve or similar
adjustment therefor reflected on the Balance Sheet and the Closing Balance
Sheet) in the ordinary course of business, and none of the accounts receivable
or other debts (or accounts receivable arising from any such work-in-process or
unbilled invoices) is or will be subject to any counterclaim or set-off except
to the extent of any such provision, reserve or adjustment. The accounts payable
set forth on the Balance Sheet represent trade payables resulting from bona fide
transactions incurred in the ordinary course of business. There has been no
change since the Balance Sheet Date in the amount or aging of the
work-in-process, accounts receivable, accounts payable, unbilled invoices, or
other debts due to TAA, or the reserves with respect thereto, or accounts
payable of TAA which would have a Material Adverse Effect.
 
13

--------------------------------------------------------------------------------


 
Section 2.17 Employment Relations. (a) No unfair labor practice complaint
against TAA is pending before any Governmental or Regulatory Authority; (b)
there is no organized labor strike, dispute, slowdown or stoppage actually
pending or to the knowledge of the Seller and TAA threatened against or
involving TAA or the Assets; (c) there are no labor unions representing or, to
the knowledge of the Seller and TAA, attempting to represent the employees of
TAA; (d) no claim or grievance nor any arbitration proceeding arising out of or
under any collective bargaining agreement is pending against any of TAA or the
Sellers and to the knowledge of the Seller and TAA, no such claim or grievance
has been threatened; (e) no collective bargaining agreement is currently being
negotiated by TAA; and (f) TAA did not experience any work stoppage or similar
organized labor dispute during the last three years. Except as set forth on
Schedule 2.10, there is no legal action, suit, proceeding or claim pending or,
to the knowledge of TAA, threatened between TAA and any employees or former
employees of TAA, agents or former agents of TAA, job applicants or any
association or group of any employees of TAA.


Section 2.18 Employee Benefit Matters.


(a)  List of Plans. Schedule 2.18 to this Agreement lists all employee benefit
plans (as defined in Section 3(3) of the Employee Retirement Income Security Act
of 1974, as amended ("ERISA")) and all bonus, incentive, deferred compensation,
stock option, restricted stock, stock appreciation rights, phantom stock rights,
retiree medical or life insurance, supplemental retirement, severance or other
benefit plans, programs or arrangements, and all termination, severance or other
Contracts, whether covering one Person or more than one Person, and whether or
not subject to any of the provisions of ERISA, which are or have been
maintained, contributed to or sponsored by TAA, or any ERISA Affiliate (as
defined in Section 2.18(c)) for the benefit of any employee (each item listed on
Schedule 2.18 being referred to herein individually, as a "Plan" and
collectively, as the "Plans"). TAA has delivered to Purchaser, to the extent
applicable, a complete and accurate copy of: (a) each written Plan and
descriptions of any unwritten Plan (including all amendments thereto whether or
not such amendments are currently effective); (b) each summary plan description
and all summaries of material modifications relating to a Plan; (c) each trust
agreement or other funding arrangement with respect to each Plan, including
insurance contracts; (d) the most recently filed IRS Form 5500 relating to each
Plan; (e) the most recently received IRS determination letter for each Plan; and
(f) the three most recently prepared actuarial reports and financial statements
in connection with each Plan. TAA has made no commitment, (i) to create or cause
to exist any Plan not set forth on Schedule 2.18 or (ii) to modify, change or
terminate any Plan.


(b) Severance. None of the Plans, nor any employment agreement or other Contract
to which TAA is a party or bound, (a) provides for the payment of or obligates
TAA to pay separation, severance, termination or similar-type benefits to any
Person; or (b) obligates TAA to pay separation, severance, termination or
similar-type benefits as a result of any transaction contemplated by this
Agreement or as a result of a "change in control," within the meaning of such
term under Section 280G of the Code, either alone or in conjunction with any
subsequent occurrence.
 
14

--------------------------------------------------------------------------------


 
(c) Multi-Employer Plans. None of TAA or any ERISA Affiliate has maintained,
contributed to or participated in a multi-employer plan (within the meaning of
Section 3(37) or 4001(a)(3) of ERISA) or a multiple employer plan subject to
Sections 4063 and 4064 of ERISA, nor has any obligations or liabilities,
including withdrawal, reorganization or successor liabilities, regarding any
such plan. As used herein, the term "ERISA Affiliate" means any Person that is
or has been a member of a controlled group of organizations (within the meaning
of Sections 414(b), (c), (m) or (o) of the Code) of which TAA is a member.


(d) Welfare Benefit Plans. TAA has expressly reserved the right, in all Plan
documents relating to welfare benefits provided to employees, former employees,
officers, directors and other participants and beneficiaries, to amend, modify
or terminate at any time the Plans which provide for welfare benefits, and the
Stockholder is not aware of any fact, event or condition that could reasonably
be expected to restrict or impair such right. Except as required under Section
601 of ERISA, none of TAA or any ERISA Affiliate has made any promises or
commitments to provide, and is not obligated to provide (i) medical benefits
(including without limitation through insurance) to retirees or former employees
of TAA or any ERISA Affiliate or their respective dependants, or (ii) life
insurance or other death benefits to retired employees or former employees of
TAA or any ERISA Affiliate or their respective dependants.


(e) Administrative Compliance. Each Plan is now and has been operated in all
material respects in accordance with the requirements of all applicable Laws,
including, without limitation, ERISA, the Health Insurance Portability and
Accountability Act of 1996 and the Code, the Age Discrimination in Employment
Act, Family and Medical Leave Act, the Americans with Disabilities Act, the
Equal Pay Act, and Title VII of the Civil Rights Act of 1964, and the
regulations and authorities published thereunder. TAA has performed all material
obligations required to be performed by them under, are not in any respect in
default under or in violation of, and neither TAA nor the Sellers has any
knowledge of any default or violation by any Person under, any Plan. Except as
set forth on Schedule 2.10, no legal action, suit, audit, investigation or claim
is pending or, to the knowledge of the Seller, and TAA, threatened with respect
to any Plan (other than claims for benefits in the ordinary course), and no
fact, event or condition exists that would be reasonably likely to provide a
legal basis for any such action, suit, audit, investigation or claim. All
reports, disclosures, notices and filings with respect to such Plans required to
be made to employees, participants, beneficiaries, alternate payees and any
Governmental or Regulatory Authority have been timely made or an extension has
been timely obtained. With respect to any insurance policy providing funding for
benefits or an investment alternative under any Plan, (i) no liability or loss
shall be incurred by the Company or any such Plan in the nature of a retroactive
rate adjustment, loss sharing arrangement or other liability or loss, and (ii)
no insurance company issuing any such policy is in receivership,
conservatorship, liquidation or similar proceeding and, to the knowledge of the
Seller, and TAA, no such proceedings with respect to any insurer are imminent.
 
15

--------------------------------------------------------------------------------


 
(f) Tax-Qualification. Each Plan which is intended to be qualified under Section
401(a) of the Code is qualified under Sections 401(a) or 408(k) of the Code
(and, if applicable, complies with the requirements of Section 401(k) and 408(k)
of the Code), and has received a favorable determination letter from the IRS
that it is so qualified. Each trust established in connection with any Plan
which is intended to be exempt from federal income taxation under Section 501(a)
of the Code is exempt under Section 501(a) of the Code and has received a
determination letter from the IRS that it is so exempt; and no fact or event has
occurred or condition exists since the date of such determination letter from
the IRS which would be reasonably likely to adversely affect the qualified
status of any such Plan or the exempt status of any such trust.
 
(g)  Funding; Excise Taxes. There has been no prohibited transaction (within the
meaning of Section 406 of ERISA or Section 4975 of the Code) with respect to any
Plan subject to ERISA. Neither TAA nor any ERISA Affiliate has incurred any
liability for any excise tax arising under Sections 4971, 4972, 4973, 4974,
4975, 4976, 4977, 4978, 4978B, 4979, 4979A, 4980, 4980B, 4980D or 4980E of the
Code or any civil penalty arising under Sections 409, 502(i) or 502(l) of ERISA,
and no fact, event or condition exists which could give rise to any such
liability. Neither TAA nor any ERISA Affiliate has incurred any liability under,
arising out of or by operation of Section 302(c)(11) or Title IV of ERISA (other
than liability for premiums to the Pension Benefit Guaranty Corporation ("PBGC")
arising in the ordinary course), including, without limitation, any liability in
connection with the termination of any employee benefit plan subject to Title IV
of ERISA (a "Title IV Plan"); and, no fact, event or condition exists which
could give rise to any such liability. No complete or partial termination has
occurred within the five years preceding the date hereof with respect to any
Plan maintained by TAA, the Company or any ERISA Affiliate, and no reportable
event (within the meaning of Section 4043 of ERISA), notice of which has not
been waived by the PBGC, has occurred or is expected to occur with respect to
any Plan maintained by TAA or any ERISA Affiliate. The transactions contemplated
by this Agreement and the Transaction Document will not result in liability to
TAA or Purchaser under Section 4069 of ERISA. No Title IV Plan or Plan subject
to Section 302 of ERISA maintained by TAA, the Company or any ERISA Affiliate
had an accumulated funding deficiency (within the meaning of Section 302 of
ERISA or Section 412 of the Code), whether or not waived, as of the most
recently ended plan year of such Plan. None of the assets of TAA or any ERISA
Affiliate is the subject of any Lien arising under Section 302(f) of ERISA or
Section 412(n) of the Code; neither TAA nor any ERISA Affiliate has been
required to post any security under Section 307 of ERISA or Section 401(a) (29)
of the Code relating to any Plan; and no fact or event exists which could give
rise to any such Lien or requirement to post any such security. As of the
Closing Date, no Plan which is a Title IV Plan will have an "unfunded benefit
liability" (within the meaning of Section 4001(a)(18) of ERISA) and no Plan
which is subject to Section 302 of ERISA will have in "accumulated funding
deficiency" (within the meaning of Section 302(a)(2) of ERISA).


(h) Tax Deductions. All contributions, premiums or payments (including all
employer contributions and, if applicable, employee salary reduction
contributions) required to be made, paid or accrued with respect to any Plan
have been made, paid or accrued on or before their due dates, including
extensions thereof. All such contributions have been fully deducted or in the
case of the current year will be deducted for income tax purposes and no such
deduction has been challenged or disallowed by any Governmental or Regulatory
Authority, and no fact or event exists which could give rise to any such
challenge or disallowance.
 
16

--------------------------------------------------------------------------------


 
Section 2.19 Interests in Customers, Suppliers, Etc. Except as set forth on
Schedule 2.19, neither the Seller nor TAA, nor to the knowledge of the Seller or
TAA, any officer, director, manager or employee of TAA immediately prior to the
Closing Date, nor any parent, brother, sister, child or spouse of any such
officer, director, key executive or employee of TAA or the Seller (collectively,
the "Related Group"), or any Person controlled by anyone in the Related Group:


(i) owns, directly or indirectly, any interest in (excepting for ownership,
directly or indirectly, of less than 1% of the issued and outstanding shares of
any class of securities of a publicly held and traded company), or received or
has any right to receive payments from, or is an officer, director, employee,
agent or consultant of, any Person which is, or is engaged in business as, a
competitor, lessor, lessee, supplier, distributor, sales agent, customer or
client of TAA;


(ii) owns, directly or indirectly, in whole or in part, any tangible or
intangible property (including, but not limited to Intellectual Property), that
TAA used in the conduct of the Business, other than immaterial personal items
owned and used by employees at their work stations; or


(iii) has any cause of action or other claim whatsoever against, or owes any
amount to, TAA, except for claims in the ordinary course of business such as for
accrued vacation pay, accrued benefits under employee benefit plans, and similar
matters and agreements existing on the date hereof.


Section 2.20 Bank Accounts and Powers of Attorney. Set forth in Schedule 2.20 is
an accurate and complete list showing (a) the name and address of, and account
information for, each bank in which immediately prior to the transfer of the
Business, TAA had an account, credit line or safe deposit box and the names of
all Persons authorized to draw thereon or to have access thereto, and (b) the
names of all Persons, if any, holding powers of attorney from TAA and a summary
statement of the terms thereof, in each case in connection with the Business.


Section 2.21 Compensation of Employees. Schedule 2.21 is an accurate and
complete list showing: (a) the names and positions of all employees and
exclusive consultants who immediately prior to the transfer of the Business were
being compensated by TAA at an annualized rate of $30,000 or more, together with
a statement of the current annual salary, and the annual salary, bonus and
incentive compensation paid or payable with respect to calendar years 2005 and
2006, and a statement of the projected annual salary, bonus and incentive
compensation payable with respect to the calendar year ending December 31, 2007,
and the material fringe benefits of such employees and exclusive consultants not
generally available to all employees of TAA; (b) all bonus and incentive
compensation paid or payable (whether by agreement, custom or understanding) to
any employee of TAA not listed in clause (a) above for services rendered or to
be rendered during the calendar years 2004, 2005 and 2006; (c) the names of all
retired employees, if any, of TAA who are receiving or entitled to receive any
healthcare or life insurance benefits or any payments from TAA not covered by
any pension plan to which TAA is a party, their ages and current unfunded
pension rate, if any; and (d) a description of the current severance and
vacation policy of TAA. TAA has not, because of past practices or previous
commitments with respect to its employees, established any rights on the part of
any of its employees to additional compensation with respect to any period after
the Closing Date (other than wage increases in the ordinary course of business).
No employee of TAA has terminated their employment, or to the knowledge of TAA
or the Seller, threatened to terminate their employment with TAA, as a result of
the transactions contemplated by this Agreement.
 
17

--------------------------------------------------------------------------------


 
Section 2.22 No Changes Since the Balance Sheet Date. From the Balance Sheet
Date through the date hereof, except as specifically stated on Schedule 2.22,
TAA has not (i) incurred any liability or obligation of any nature (whether
accrued, absolute, contingent or otherwise), except in the ordinary course of
business, (ii) permitted any of its material assets to be subjected to any Lien
other than in the ordinary course of business consistent with past practices,
(iii) sold, transferred or otherwise disposed of any assets except in the
ordinary course of business, (iv) made any capital expenditure or commitment
therefor which individually or in the aggregate exceeded $10,000; (v) made any
distributions or dividend payments on any shares of its capital stock or equity
participation rights, or redeemed, purchased or otherwise acquired any shares of
its capital stock, or any option, warrant or other right to purchase or acquire
any shares of capital stock or equity participation rights of TAA, (vi) made any
bonus or profit sharing distribution, (vii) increased or prepaid its
indebtedness for borrowed money, except current borrowings under credit lines
listed on Schedule 2.9, or made any loan to any Person other than to any
employee for normal travel and expense advances, (viii) wrote down the value of
any work-in-process, or wrote off as uncollectible any notes or accounts
receivable, except write-downs and write-offs in the ordinary course of
business, none of which individually or in the aggregate, were material to TAA,
(ix) granted any increase in the rate of wages, salaries, bonuses or other
remuneration of any employee who, whether as a result of such increase or prior
thereto, received aggregate compensation from TAA at an annual rate of $30,000
or more, or except in the ordinary course of business to any other employees,
(x) entered into any employment or exclusive consulting agreement which is not
cancelable by TAA without penalty or other financial obligation within 30 days,
(xi) canceled or waived any claims or rights of material value, (xii) made any
material change in any method of accounting procedures, (xiii) otherwise
conducted its business or entered into any material transaction, except in the
usual and ordinary manner and in the ordinary course of its business, (xiv)
amended or terminated any agreement which is material to their businesses, (xv)
renewed, extended or modified any lease of real property or any lease of
personal property, except in the ordinary course of business, or (xvi)  adopted,
amended or terminated any Plan or (xvii) agreed, whether or not in writing, to
do any of the actions set forth in any of the above clauses.


Section 2.23 Corporate Controls. To the knowledge of the Seller and TAA, no
officer, authorized agent, employee, consultant or any other Person while acting
on behalf of TAA, has, directly or indirectly: used any corporate fund for
unlawful contributions, gifts, or other unlawful expenses relating to political
activity; made any unlawful payment to foreign or domestic government officials
or employees or to foreign or domestic political parties or campaigns from
corporate funds; established or maintained any unlawful or unrecorded fund of
corporate monies or other assets; made any false or fictitious entry on its
books or records; participated in any racketeering activity; or made any bribe,
rebate, payoff, influence payment, kickback, or other unlawful payment, or other
payment of a similar or comparable nature, to any Person, private or public,
regardless of form, whether in money, property, or services, to obtain favorable
treatment in securing business or to obtain special concessions, or to pay for
favorable treatment for business secured or for special concessions already
obtained, and TAA has not participated in any illegal boycott or other similar
illegal practices affecting any of its actual or potential customers.
 
18

--------------------------------------------------------------------------------


 
Section 2.24 Brokers. Except as set forth on Schedule 2.24, no broker, finder,
agent or similar intermediary has acted on behalf of the Seller or TAA in
connection with this Agreement or the transactions contemplated hereby, and no
brokerage commissions, finder's fees, consulting fees or similar fees or
commissions are payable by TAA or the Seller in connection therewith based on
any agreement, arrangement or understanding with any of them.


Section 2.25 Forecasts and Projections. All of the forecasts and
projections delivered by TAA to Purchaser or any of its affiliates pursuant to
this Article II or otherwise in connection with transactions contemplated hereby
were made in good faith; provided, however, TAA and the Seller do not represent
that any forecasted or projected results will be achieved.




ARTICLE III


REPRESENTATIONS OF THE PURCHASER


Purchaser represents, warrants and agrees to and with the Sellers as follows:


Section 3.1 Existence and Good Standing. Purchaser is a corporation validly
existing and in good standing under the laws of the State of Nevada, with full
corporate power and authority to own its property and to carry on its business
all as and in the places where such properties are now owned or operated or such
business is now being conducted.


Section 3.2 Execution and Validity of Agreement. Purchaser has the full
corporate power and authority to make, execute, deliver and perform this
Agreement and the transactions contemplated hereby. The execution and delivery
of this Agreement and the other Transaction Documents by Purchaser and the
consummation of the transactions contemplated hereby and thereby have been duly
authorized by all required corporate action on behalf of Purchaser, and this
Agreement and the other Transaction Documents have been duly and validly
executed and delivered by Purchaser and, assuming due authorization, execution
and delivery by other parties thereto, constitute legal, valid and binding
obligations of Purchaser, enforceable against it in accordance with their
respective terms, except to the extent that enforceability may be limited by the
effect of (i) any applicable bankruptcy, reorganization, insolvency, moratorium
or other laws affecting the enforcement of creditors’ rights generally and
(ii) general principles of equity, regardless of whether such enforceability is
considered in a proceeding at law or in equity.


Section 3.3 Litigation. There is no action, suit, proceeding at law or in equity
by any Person, or any arbitration or any administrative or other proceeding by
or before (or to the knowledge of Purchaser, any investigation by), any
Governmental or Regulatory Authority (“Legal Proceedings”) pending or, to the
knowledge of Purchaser, threatened against Purchaser or any of its properties or
rights with respect to this Agreement and the other Transaction Documents or the
transactions contemplated hereby and thereby.
 
19

--------------------------------------------------------------------------------


 
Section 3.4 Non-Contravention; Approvals and Consents.


(a) Non-Contravention. The execution, delivery and performance by Purchaser of
its obligations under this Agreement and the other Transaction Documents and the
consummation of the transactions contemplated hereby and thereby will not
(a) violate, conflict with or result in the breach of any provision of the
Certificate of Incorporation or By-laws of Purchaser, or (b) result in the
violation by Purchaser of any Laws or Orders of any Governmental or Regulatory
Authority applicable to Purchaser or any of its assets or properties, or
(c) result in a violation or breach of, constitute (with or without notice or
lapse of time or both) a default under, or require Purchaser to obtain any
consent, approval or action of, make any filing with or give any notice to, or
result in or give to any Person any right of payment or reimbursement,
termination, cancellation, modification or acceleration of, or result in the
creation or imposition of any Lien upon any of the assets or properties of
Purchaser, under any of the terms, conditions or provisions of any Contract to
which Purchaser is a party or by which Purchaser or any of its assets or
properties are bound.


(b) Approvals and Consents. Other than consents which have been obtained, no
consent, approval or action of, filing with or notice to any Governmental or
Regulatory Authority or other public or private third party is necessary or
required under any of the terms, conditions or provisions of any Law or Order of
any Governmental or Regulatory Authority or any Contract to which Purchaser is a
party or by which Purchaser or any of its assets or properties are bound for
Purchaser's execution and delivery of this Agreement and the other Transaction
Documents, the performance by Purchaser of its obligations hereunder and
thereunder or Purchaser's consummation of the transactions contemplated hereby
and thereby.


Section 3.5 Brokers. No broker, finder, agent or similar intermediary has acted
on behalf of Purchaser in connection with this Agreement or the transactions
contemplated hereby, and no brokerage commissions, finder's fees or similar fees
or commissions are payable by Purchaser in connection therewith based on any
agreement, arrangement or understanding with any of them.


Section 3.6 Cash Reserves and Payment of TAA Liabilities. Purchaser shall, at
the Closing, have at least Three Hundred Thousand Dollars ($300,000) in cash or
cash equivalents deposited in one or more accounts maintained for the Company or
TAA (the “Current Deposit”). In addition Purchaser shall directly invest into
TAA an aggregate amount of at least One Million Fifty Thousand Dollars
($1,050,000) during the twelve (12) months following the Closing (the “Capital
Commitment”). The Current Deposit and the Capital Commitment shall be
exclusively used for TAA operations and capital expenditures in order to support
the development and growth of the Business and for no other purposes. The
parties acknowledge that Seventy-Five Thousand Dollars ($75,000) will be deemed
to have been invested by Purchaser in TAA at Closing pursuant to the terms of
the promissory note issued by TAA to Purchaser dated February 23, 2007.
 
20

--------------------------------------------------------------------------------


 
ARTICLE IV


CONDITIONS TO CLOSING


Section 4.1 Conditions Precedent to Obligations of Purchaser. The obligation of
Purchaser to consummate the transactions contemplated by this Agreement is
subject to the fulfillment, on or prior to the Closing Date, of each of the
following conditions (any or all of which may be waived by Purchaser in whole or
in part to the extent permitted by applicable Law):


(a) all representations and warranties of TAA and the Sellers contained herein
shall be true and correct as of the date hereof; all representations and
warranties of TAA and the Sellers contained herein qualified as to materiality
shall be true and correct, and the representations and warranties of TAA and the
Sellers contained herein not qualified as to materiality shall be true and
correct in all material respects, at and as of the Closing Date with the same
effect as though those representations and warranties had been made again at and
as of that time;


(b) TAA and the Sellers shall have performed and complied in all material
respects with all obligations and covenants required by this Agreement to be
performed or complied with by it on or prior to the Closing Date;


(c) Purchaser shall have been furnished with certificates (dated the Closing
date and in form and substance reasonably satisfactory to Purchaser) executed by
TAA certifying as to the fulfillment of the conditions specified in subsection
(a) and (b) hereof;


(d) there shall not have been or occurred any event which will have a Material
Adverse Effect;


(e) TAA and the Sellers shall have obtained or given, at no expense to
Purchaser, and there shall not have been withdrawn or modified, any consents or
approvals or other actions listed on Schedule 2.1(e) hereof (including without
limitation, obtaining all such consents, approvals and/or waivers required under
the Contracts listed on Schedule 2.9 in order to permit the consummation of the
transactions contemplated by this Agreement and the other Transaction Documents
without causing or resulting in a default, event of default, acceleration event
or termination event under any of such documents and without entitling any party
to any of such documents to exercise any other right or remedy adverse to the
interests of Purchaser or TAA thereunder); each such consent or approval shall
be in form reasonably satisfactory to counsel for Purchaser;


(f) no legal proceedings shall have been instituted or threatened or claim or
demand made against TAA, the Sellers or Purchaser seeking to restrain or
prohibit or to obtain substantial damages with respect to the consummation of
the transactions contemplated hereby, and there shall not be in effect any order
by a Governmental or Regulatory Authority of competent jurisdiction restraining,
enjoining or otherwise prohibiting the consummation of the transactions
contemplated hereby;
 
21

--------------------------------------------------------------------------------


 
(g) Purchaser shall have received disclosure schedules required pursuant to
Article II hereof, which shall be reasonably satisfactory to Purchaser;


(h)  TAA shall have delivered to Purchaser a copy of the resolutions of its
Managers and/or Members, authorizing the execution, delivery and performance of
this Agreement and the Transaction Document and the transactions contemplated
hereby and thereby, certified by one of its officers. TAA and the Sellers shall
have delivered to Purchaser: (1) a copy of the Company's Certificate of
Formation, including all amendments, certified by the California Secretary of
State; (2) a certificate from the California Secretary of State that the Company
is in good standing in such state; and (3) a certificate from the appropriate
authority of each state in which the Company is qualified as a foreign
corporation to do business to the effect that the Company is in good standing in
such state;


(i)  the Sellers shall sell and deliver to the Purchaser an aggregate of 45% of
the Membership Interests of TAA and TAA shall sell and deliver to the Purchaser
an aggregate of 22.5% of the Membership Interests of TAA;


(j)  TAA shall, if requested by Purchaser, shall have executed and delivered an
Amended and Restated Operating Agreement (the "Amended and Restated Operating
Agreement") with Purchaser dated the Closing Date in form and content reasonably
acceptable to Purchaser;


(k) TAA and former member Larry Block shall have executed and delivered such
documents as Purchaser may reasonably request evidencing termination of the
Block Pledge Agreement and payment in full of the Block Note; and


(k all proceedings to be taken in connection with the transactions contemplated
by this Agreement and the other Transaction Documents must be reasonably
satisfactory in form and substance to Purchaser and its counsel, and Purchaser
shall have received copies of all such documents and other evidences as it or
its counsel reasonably requested in order to establish the consummation of such
transactions and the taking of all proceedings in connection therewith.


Section 4.2  Conditions Precedent to Obligations of TAA and the Sellers. The
obligations of TAA and the Sellers to consummate the transactions contemplated
by this Agreement are subject to the fulfillment, prior to or on the Closing
Date, of each of the following conditions (any or all of which may be waived by
TAA and the Sellers in whole or in part to the extent permitted by applicable
Law):


(a) all representations and warranties of Purchaser contained herein shall be
true and correct as of the date hereof; all representations and warranties of
Purchaser contained herein qualified as to materiality shall be true and
correct, and all representations and warranties of Purchaser contained herein
not qualified as to materiality shall be true and correct in all material
respects, at and as of the Closing Date with the same effect as though those
representations and warranties had been made again at and as of that date;
 
22

--------------------------------------------------------------------------------


 
(c) Purchaser shall have performed and complied in all material respects with
all obligations and covenants required by this Agreement to be performed or
complied with by Purchaser on or prior to the Closing Date;


(d) the Sellers shall have been furnished with certificates (dated the Closing
Date and in form and substance reasonably satisfactory to the Sellers) executed
by the Chief Executive Officer of Purchaser certifying as to the fulfillment of
the conditions specified in subsections (a) and (b), and resolutions of the
Board of Directors of Purchaser authorizing the acquisition of the Membership
Interests of TAA;


(e) there shall not be in effect any order by a Governmental or Regulatory
Authority of competent jurisdiction restraining, enjoining or otherwise
prohibiting the consummation of the transactions contemplated hereby;
 
(f) Purchaser shall, at the Closing, have deposited at least Three Hundred
Thousand Dollars in ($300,000) in cash or cash equivalents;


(g) Purchaser shall have delivered the Ku Note and the Fong Note; 


(h) Purchaser shall have paid all accrued and unpaid principal and interests on
the Block Note in full; and


(i) all proceedings to be taken in connection with the transactions contemplated
by this Agreement, and all documents incident thereto must be reasonably
satisfactory in form and substance to the Sellers and TAA and their counsel and
the Sellers shall have received copies of all such documents and other evidences
as they or their counsel may reasonably request in order to establish the
consummation of such transactions and the taking of all proceedings in
connection therewith.




ARTICLE V


OTHER AGREEMENTS


Section 5.1 Tax Matters.


(a)Company Tax Returns. Purchaser shall prepare or cause to be prepared and file
or cause to be filed all Tax returns for TAA that are filed after the Closing
Date for any period ending on the Closing Date except as otherwise specifically
provided in the Amended and Restated Limited Liability Company Agreement.
Purchaser shall permit the Sellers to review and comment on each such Tax return
described in the preceding sentence prior to filing.


(b) Tax Cooperation. Purchaser, TAA and the Sellers shall cooperate fully, as
and to the extent reasonably requested by the other party, in connection with
the filing of Tax returns pursuant to this Section 5.1 or any other Tax returns
relating to the operations of TAA, and any audit, litigation or other proceeding
with respect to Taxes. Such cooperation shall include the retention and (upon
the other party's request) the provision of records pursuant to Section 5.16.
 
23

--------------------------------------------------------------------------------


 
(c)  Sales Taxes. To the extent that any of the transactions contemplated by the
Transaction Document or this Agreement gives rise to sales and/or use tax
liability or other transfer, purchase, stamp or recordation documentary tax and
fees (collectively, "Sales Taxes"), TAA shall promptly pay such Sales Taxes to
the appropriate tax authorities.


Section 5.2 Access to Information. TAA and the Sellers agree that, prior to the
Closing Date, Purchaser shall be entitled, through its officers, employees and
representatives (including, without limitation, its legal advisors and
accountants), to make such investigation of the properties, businesses and
operations of TAA and such examination of the books, records and financial
condition of TAA as it reasonably requests and to make extracts and copies of
such books and records. Any such investigation and examination shall be
conducted during regular business hours and under reasonable circumstances, and
TAA and the Sellers shall cooperate fully therein. No investigation by Purchaser
prior to or after the date of this Agreement shall diminish or obviate any of
the representations, warranties, covenants or agreements of TAA contained in the
Transaction Documents. TAA shall cause its officers, employees, consultants,
agents, accountants, attorneys and other representatives to cooperate fully with
such representatives in connection with such review and examination.


Section 5.3 Conduct of the Business Pending the Closing. 


(a) Except as otherwise expressly contemplated by this Agreement or with the
prior written consent of Purchaser, TAA shall:


(1) conduct its business only in the ordinary course consistent with past
practice;


(2) use its best efforts to (A) preserve its present business operations,
organization (including, without limitation, management and the sales force) and
goodwill and (B) preserve its present relationship with Persons having business
dealings with it;


(3) maintain (A) all of its assets and properties in their current condition,
ordinary wear and tear excepted and (B) insurance upon all of its properties and
assets in such amounts and of such kinds comparable to that in effect on the
date of this Agreement;


(4) (A) maintain its books, accounts and records in the ordinary course of
business consistent with past practices, (B) continue to collect accounts
receivable and pay accounts payable utilizing normal procedures and without
discounting or accelerating payment of such accounts, and (C) comply with all
contractual and other obligations applicable to its operation; and


(5) comply in all material respects with applicable Laws.


(b) Except as otherwise expressly contemplated by this Agreement or with the
prior written consent of Purchaser, TAA shall not:
 
24

--------------------------------------------------------------------------------


 
(1) except for trade payables and for indebtedness for borrowed money incurred
in the ordinary course of business and consistent with past practice, borrow
monies for any reason or draw down on any line of credit or debt obligation, or
become the guarantor, surety, endorser or otherwise liable for any debt,
obligation or liability (contingent or otherwise) of any other Person;


(2) subject to any Lien (except for liens that do not materially impair the use
of the property subject thereto in their respective businesses as presently
conducted), any of its properties or assets (whether tangible or intangible);


(3) acquire any material properties or assets or sell, assign, transfer, convey,
lease or otherwise dispose of any of its material properties or assets (except
for fair consideration in the ordinary course of business consistent with past
practice);


(4) cancel or compromise any debt or claim or waive or release any material
right except in the ordinary course of business consistent with past practice;


(5) enter into any commitment for capital expenditures in excess of $10,000 for
any individual commitment and $15,000 for all commitments in the aggregate;


(6) introduce any material change with respect to its operation, including any
material change in the types, nature, composition or quality of its products or
services, experience any material change in any contribution of its product
lines to its revenues or net income, or, other than in the ordinary course of
business, make any change in product specifications or prices or terms of
distributions of such products;


(7) enter into any transaction or make or enter into any Contract which by
reason of its size or otherwise is not in the ordinary course of business
consistent with past practice;


(8) enter into or agree to enter into any merger or consolidation with, any
corporation or other entity, and not engage in any new business or invest in,
make a loan, advance or capital contribution to, or otherwise acquire the
securities of any other Person;


(9) except for transfers of cash pursuant to normal cash management practices,
make any investments in or loans to, or pay any fees or expenses to, or enter
into or modify any Contract with any Affiliate; or


(10) agree to do anything prohibited by this Section 5.3 or anything which would
make any of the representations and warranties of TAA in this Agreement or
Transaction Documents untrue or incorrect in any material respect as of any time
through and including the Effective Time.
 
25

--------------------------------------------------------------------------------


 
Section 5.4 Consents. TAA shall use its best efforts, and Purchaser shall
cooperate with TAA, to obtain at the earliest practicable date all consents and
approvals required to consummate the transactions contemplated by this
Agreement, including, without limitation, the consents and approvals referred to
in Section 2.1(b) hereof; provided, however, that neither TAA nor Purchaser
shall be obligated to pay any consideration therefore to any third party from
whom consent or approval is requested.


Section 5.5 Other Actions. Each of TAA, the Sellers and Purchaser shall use its
best efforts to (i) take all actions necessary or appropriate to consummate the
transactions contemplated by this Agreement and (ii) cause the fulfillment at
the earliest practicable date of all of the conditions to their respective
obligations to consummate the transactions contemplated by this Agreement and
the other Transaction Documents. The parties acknowledge that the Sellers have
provided personal guarantees of certain obligations of TAA, including the
current factoring line of credit (the “Guarantees”). Purchaser shall take any
and all action necessary or appropriate to cause any and all applicable
creditors of TAA to cancel or terminate such Guarantees within 120 days after
the Closing. Purchaser shall also indemnify each of the Sellers, pursuant to the
terms of Section 6.3 below, for any Losses related to demand by any lender or
creditor to make any payment related to any Guarantee after the Closing Date.


Section 5.6 No Solicitation. TAA and the Sellers will not, and will not cause or
permit any of its partners, officers, employees, representatives or agents
(collectively, the “Representatives”) to, directly or indirectly, (i) discuss,
negotiate, undertake, authorize, recommend, propose or enter into, either as the
proposed surviving, merged, acquiring or acquired corporation, any transaction
involving a merger, consolidation, business combination, purchase or disposition
of any amount of the Assets or Membership Interests or other equity interest in
it other than the transactions contemplated by this Agreement (an “Acquisition
Transaction”), (ii) facilitate, encourage, solicit or initiate discussions,
negotiations or submissions of proposals or offers in respect of an Acquisition
Transaction, (iii) furnish or cause to be furnished, to any Person, any
information concerning its business, operations, properties or assets in
connection with an Acquisition Transaction, or (iv) otherwise cooperate in any
way with, or assist or participate in, facilitate or encourage, any effort or
attempt by any other Person to do or seek any of the foregoing. TAA will inform
Purchaser in writing immediately following the receipt by TAA or any
Representative of any proposal or inquiry in respect of any Acquisition
Transaction.


Section 5.7 Preservation of Records. TAA, the Sellers and Purchaser agree that
each of them shall preserve and keep the records held by it relating to the
business of TAA for a period of three years from the Closing Date (six years
with respect to tax related records) and shall make such records and personnel
available to the other as may be reasonably required by such party in connection
with, among other things, preparation of financial statements, disclosure of
information to the Securities and Exchange Commission, stock exchange or similar
entity, any insurance claims by, legal proceedings against or governmental
investigations of TAA, Purchaser or any of their Affiliates or in order to
enable TAA and Purchaser to comply with their respective obligations under this
Agreement and each other agreement, document or instrument contemplated hereby
or thereby. In the event TAA, Purchaser or a Seller wishes to destroy such
records after that time, such party shall first give ninety (90) days prior
written notice to the other and such other party shall have the right at its
option and expense, upon prior written notice given to such party within that
ninety (90) day period, to take possession of the records within one hundred and
eighty (180) days after the date of such notice.
 
26

--------------------------------------------------------------------------------


 
Section 5.8 Publicity. Neither TAA, the Sellers nor Purchaser shall issue any
press release or public announcement concerning this Agreement or the
transactions contemplated hereby without obtaining the prior written approval of
the other party hereto, which approval will not be unreasonably withheld or
delayed, unless, in the sole judgment of Purchaser or TAA, disclosure is
otherwise required by applicable Law or by the applicable rules of any stock
exchange on which Purchaser or TAA lists securities, provided that, to the
extent required by applicable Law, the party intending to make such release
shall use its best efforts consistent with such applicable Law to consult with
the other party with respect to the text thereof.


Section 5.9 Use of Name. TAA and the Sellers hereby agrees that upon the
consummation of the transactions contemplated hereby, Purchaser shall have the
sole right to the use of the name “The Apparel Agent”, “Motive”, “Ammo” and
variations thereof.


Section 5.10 Agreement To Refrain From Competition. Each of the Sellers hereby
acknowledges that this agreement to refrain from competition is executed by him
as a part of the inducement to Seller to enter into this Agreement and to
consummate the transactions contemplated herein. In connection herewith, Seller
acknowledges its obligation to refrain from competition for a twelve (12) month
period following the Closing of this Agreement. Seller each further acknowledges
that the Purchase Price given in consideration of the Membership Interests is
part of the consideration for them entering into this Agreement to refrain from
competition and that they are receiving full and adequate consideration for
their covenants and agreements contained in each of subsection (a) through (e)
of this Section 5.10.
 
(a) Non-solicitation of Employees. For a period of twelve (12) months following
the Closing, Seller shall not in any way or in any capacity entice, or try to
entice, away from Purchaser or TAA any person who, in the twelve months
preceding the Closing was an employee of Purchaser or TAA.
 
(b) Non-solicitation of Clients or Customers. For a period of twelve (12) months
following the Closing, Seller shall not, whether on their own behalf or on
behalf of any other person or organization, canvass or approach or procure
another person to canvass or approach any person or organization who or which
was a client or customer of Purchaser or TAA with a view to providing to them
services which compete directly with the Business of Purchaser or TAA.
 
(c)  Non-competition. For a period of twelve (12) months following the Closing,
Seller shall not, whether on its own behalf or on behalf of any other person or
organization, be involved in the provision of any services which compete with
the business of Purchaser or TAA within Los Angeles County, California.
 
27

--------------------------------------------------------------------------------


 
(d) Reasonableness of restrictions. Each of subsections (a) through (e) of
Section 5.10 set out above is acknowledged by Seller to be reasonable in
duration, extent and application and is the minimum protection necessary for
Purchaser and TAA in respect of its goodwill, trade connections and business.
Each of the covenants and obligations on Seller’s part set out in this Section
5.10 is deemed to be separate and severable and enforceable by Purchaser and TAA
accordingly. If any of the restrictions set out above are held to be void but
would be valid if part of the wording was deleted by a court of competent
jurisdiction such restriction shall apply with such deletion as may be necessary
to make it valid and effective. Therefore, in furtherance of and not in
derogation of the provisions of this Agreement, Seller agrees that in the event
any court of competent jurisdiction should decline to enforce any provision, in
whole or in part, of subsections (a) through (e) of this Section 5.10, then the
obligations of Seller under such subsections shall be deemed to be modified to
the extent which the court shall find enforceable. If any court of competent
jurisdiction shall at any time deem the time period too lengthy under subsection
(a) through (e) of this Section 5.10, the other subsections of this Section 5.10
shall nevertheless stand, and the time period shall be deemed to be the longest
period permissible by law under the circumstances. In such case, the parties
agree that the court may reduce the duration of the time period. Seller
acknowledges that Purchaser and TAA will be irreparably harmed if Seller’s
obligations under this Section 5.10 hereunder are not specifically enforced and
that Purchaser and TAA would not have an adequate remedy at law in the event of
an actual or threatened violation by Seller of these obligations hereunder.
Therefore, Seller agrees and consents that Purchaser and TAA shall be entitled
to an injunction or any appropriate decree of specific performance for any
actual or threatened violations or breaches by Seller and such other relief as
may be just and proper, including the right to recover all losses or damages
suffered by Purchaser or TAA resulting from any such breach or threatened
breach.


(e)  Exceptions. Notwithstanding anything to the contrary herein, this Section
5.10 shall not restrict Seller Jiun Ku from continuing to own and operate his
company Perfect Cotton, subject only to the restrictions set forth in
subsections (a) and (b) above.


(f) Survival. The provisions of this Section 5.10 shall survive the Closing of
this Agreement and shall remain in full force and effect for a period of twelve
(12) months from the date of the Closing.




ARTICLE VI


SURVIVAL; INDEMNITY


Section 6.1 Survival. Notwithstanding any right of any party hereto fully to
investigate the affairs of any other party, and notwithstanding any knowledge of
facts determined or determinable pursuant to such investigation or right of
investigation, each party hereto shall have the right to rely fully upon the
representations, warranties, covenants and agreements of the other parties
contained in this Agreement and the Schedules, if any, furnished by any other
party pursuant to this Agreement, or in any certificate or document delivered at
the Closing by any other party. Subject to the limitations set forth in Sections
6.4 and 6.6, the respective representations, warranties, covenants and
agreements of the Sellers, TAA and Purchaser contained in this Agreement shall
survive the Closing until the first anniversary of the Closing Date (the
“Termination Date”).
 
28

--------------------------------------------------------------------------------


 
Section 6.2 Obligation of the Sellers to Indemnify. Subject to the limitations
contained in Sections 6.4 and 6.6, the Sellers, hereby agree, jointly and
severally, to indemnify Purchaser and its affiliates, stockholders, officers,
directors, employees, agents, representatives and successors, permitted
assignees of Purchaser and their affiliates (individually, a "Purchaser
Indemnified Party" and collectively, the "Purchaser Indemnified Parties")
against, and to protect, save and keep harmless Purchaser Indemnified Parties
from, and to pay on behalf of or reimburse Purchaser Indemnified Parties as and
when incurred for, any and all Losses that may be imposed on or incurred by any
Purchaser Indemnified Party as a consequence of, in connection with, incident
to, resulting from or arising out of or in any way related to or by virtue of:
(a) any material misrepresentation, inaccuracy or breach of any warranty or
representation contained in this Agreement or in any certificate delivered by
TAA or the Sellers at the Closing; (b) any breach or failure by TAA or the
Sellers to comply with, perform or discharge any obligation, agreement or
covenant by TAA or the Sellers contained in this Agreement; and (c) any action,
demand, proceeding, investigation or claim by any third party (including any
Governmental or Regulatory Authority) against or affecting any Purchaser
Indemnified Party which may give rise to or evidence the existence of or relate
to a misrepresentation or breach of any of the representations and warranties of
TAA or Sellers contained in Article II hereof or in any certificate delivered by
Sellers at the Closing, provided that Purchaser Indemnified Parties’ claim
therefor is instituted by written notice to the Sellers within the time period
specified in Sections 6.5.
 
Section 6.3 Obligation of Purchaser to Indemnify. Subject to the limitations
contained in Sections 6.4 and 6.6 hereof, Purchaser hereby agrees to indemnify
the Sellers their agents, representatives and successors, permitted assignees
and affiliates (individually an "TAA Indemnified Party" and collectively, the
"TAA Indemnified Parties") against, and to protect, save and keep harmless the
TAA Indemnified Parties from, and to pay on behalf of or reimburse the TAA
Indemnified Parties as and when incurred for, any and all Losses that may be
imposed on or incurred by any TAA Indemnified Party as a consequence of, in
connection with, incident to, resulting from or arising out of or in any way
related to or by virtue of: (a) any material misrepresentation, inaccuracy or
breach of any warranty or representation of Purchaser contained in this
Agreement or in any certificate delivered by Purchaser at the Closing; (b) any
breach or failure by Purchaser to comply with, perform or discharge any
obligation, agreement or covenant by Purchaser contained in this Agreement; or
(c) any action, demand, proceeding, investigation or claim by any third party
(including any Governmental or Regulatory Authority) against or affecting any
TAA Indemnified Party which may give rise to or evidence the existence of or
relate to a misrepresentation or breach of any of the representations and
warranties of Purchaser contained in Article III hereof or in any certificate
delivered by Purchaser at the Closing, provided that TAA Indemnified Parties’
claim therefor is instituted by written notice to Purchaser within the time
period specified in Section 6.5.


Section 6.4 Limitations on Indemnification. An indemnifying party shall not have
any liability under Section 6.2 or Section 6.3 hereof unless the aggregate
amount of Losses to the indemnified parties finally determined to arise
thereunder based upon, attributable to or resulting from the failure of any
representation or warranty to be true and correct, exceeds $150,000 (the
“Basket”) and, in such event, the indemnifying party shall be required to pay
the entire amount of such Losses in excess of $150,000 (the “Deductible”).
Notwithstanding anything herein to the contrary, no Seller shall be responsible
to the Purchaser Indemnified Parties hereunder for Losses in excess of the value
of the portion of the Purchaser Price received by such Seller hereunder.
 
29

--------------------------------------------------------------------------------


 
Section 6.5  Indemnification Procedures.


(a) In the event that any claim or demand (“Claim”) shall be asserted by any
Person in respect of which payment may be sought under Sections 6.2 and 6.3
hereof (regardless of the Basket and Deductible referred to above), the
indemnified party shall reasonably and promptly cause written notice of the
assertion of any Claim of which it has knowledge which is covered by this
indemnity to be forwarded to the indemnifying party. The indemnifying party
shall have the right, at its sole option and expense, to be represented by
counsel of its choice, which must be reasonably satisfactory to the indemnified
party, and to defend against, negotiate, settle or otherwise deal with any Claim
which relates to any Losses indemnified against hereunder. If the indemnifying
party elects to defend against, negotiate, settle or otherwise deal with any
Claim which relates to any Losses indemnified against hereunder, it shall within
five (5) days (or sooner, if the nature of the Claim so requires) notify the
indemnified party of its intent to do so. If the indemnifying party elects not
to defend against, negotiate, settle or otherwise deal with any Claim which
relates to any Losses indemnified against hereunder, fails to notify the
indemnified party of its election as herein provided or contests its obligation
to indemnify the indemnified party for such Losses under this Agreement, the
indemnified party may defend against, negotiate, settle or otherwise deal with
such Claim. If the indemnified party defends any Claim, then the indemnifying
party shall reimburse the indemnified party for the Losses of defending such
Claim upon submission of periodic bills. If the indemnifying party shall assume
the defense of any Claim, the indemnified party may participate, at his or its
own expense, in the defense of such Claim; provided, however, that such
indemnified party shall be entitled to participate in any such defense with
separate counsel at the expense of the indemnifying party if, (i) so requested
by the indemnifying party to participate or (ii) in the reasonable opinion of
counsel to the indemnified party, a conflict or potential conflict exists
between the indemnified party and the indemnifying party that would make such
separate representation advisable; and provided, further, that the indemnifying
party shall not be required to pay for more than one such counsel for all
indemnified parties in connection with any Claim. The parties hereto agree to
cooperate fully with each other in connection with the defense, negotiation or
settlement of any such Claim.


(b) After any final judgment or award shall have been rendered by a court,
arbitration board or administrative agency of competent jurisdiction and the
expiration of the time in which to appeal therefrom, or a settlement shall have
been consummated, or the indemnified party and the indemnifying party shall have
arrived at a mutually binding agreement with respect to a Claim hereunder, the
indemnified party shall forward to the indemnifying party notice of any sums due
and owing by the indemnifying party pursuant to this Agreement with respect to
such matter and the indemnifying party shall be required to pay all of the sums
so due and owing to the indemnified party by wire transfer of immediately
available funds within 10 business days after the date of such notice.


(c) The failure of the indemnified party to give reasonably prompt notice of any
Claim shall not release, waive or otherwise affect the indemnifying party’s
obligations with respect thereto except to the extent that the indemnifying
party can demonstrate actual loss and prejudice as a result of such failure.


(d) Notwithstanding the foregoing, in order to satisfy the indemnification
obligations of the Sellers, or any of them, Purchaser shall have the right, in
its sole discretion (in addition to collecting directly from a Seller) to set
off any portion of its indemnification claims for which payment is due under
Section 6.5(b) above against any unpaid principal and accrued and unpaid
interest under the Ku Note and the Fong Note.
 
30

--------------------------------------------------------------------------------


 
Section 6.6 Termination of Indemnification Obligations of the Sellers and
Purchaser. The obligation of the Sellers and Purchaser to indemnify under
Article VI hereof shall terminate on the Termination Date, except as to matters
as to which an Indemnified Party has made a claim for indemnification on or
prior to such date, in which case the right to indemnification with respect
thereto shall survive the expiration of such period until such claim for
indemnification is finally resolved and any obligations with respect thereto are
fully satisfied. Any indemnity payments by an Indemnifying Party to an
Indemnified Party under this Article VI shall be treated by the parties as an
adjustment to the Purchase Price. Each of the limitations set forth above in
this Section 6.6 shall in no event (a) apply to any Losses incurred by an
indemnified party which relate, directly or indirectly, to (i) any fraudulent
acts committed by TAA, Sellers or Purchaser, as the case may be, and (ii) the
obligations of the parties set forth in Section 7.1 to pay certain expenses.


Section 6.7 Definition of “Losses”. The term “Losses” as used in this Agreement
means any and all liabilities (including liabilities for Taxes), obligations,
losses, damages, penalties, demands, claims, actions, suits, judgments,
settlements, penalties, interest, out-of-pocket costs, expenses and
disbursements (including reasonable costs of investigation, and reasonable
attorneys', accountants' and expert witnesses' fees) of whatever kind and
nature. The term "Losses" as used in this Agreement is not limited to matters
asserted by third parties against an indemnified party but includes actual
damages incurred or sustained by an indemnified party in the absence of third
party claims. Notwithstanding anything herein to the contrary, there shall not
be included in the definition of Losses, and an indemnified party shall not be
entitled to recover under any action hereunder, any indirect, punitive, special,
exemplary or consequential damages (other than indirect, punitive, special,
exemplary or consequential damages which are paid to third parties). Losses
shall be determined net of any insurance benefits or actual tax savings,
realized by an indemnified party that is specifically related to the Losses. In
the event an indemnified party and an indemnifying party cannot agree to the
amount of the actual tax savings (or whether such tax savings exists), the
parties shall jointly retain an independent accountant, which is among the top
four nationally recognized firms, to calculate such tax savings, if any, which
calculation shall be binding on all parties. The cost of such accountant shall
be paid one-half by Purchaser and one-half by the Sellers.
 


ARTICLE VII


MISCELLANEOUS


Section 7.1 Expenses. Except as otherwise provided in this Agreement, each of
Purchaser, on the one hand, and the Seller and TAA, on the other hand, shall pay
its, his or her own expenses relating to the transactions contemplated by this
Agreement, including, without limitation, the fees and expenses of their
respective counsel, financial advisors and accountants.
 
31

--------------------------------------------------------------------------------


 
Section 7.2 Governing Law. The interpretation and construction of this
Agreement, and all matters relating hereto (including, without limitation, the
validity or enforcement of this Agreement), shall be governed by the laws of
California without regard to any conflicts or choice of laws provisions of the
State of California that would result in the application of the law of any other
jurisdiction. Each party hereto irrevocably submits to the jurisdiction of the
state courts sitting in Los Angeles, California, in any action or proceeding
arising out of or relating to this Agreement or any of the exhibits or schedules
referenced herein, and each party hereby irrevocably agrees that all claims in
respect of any such action or proceeding must be brought and/or defended in such
court; provided, however, that matters which are under the exclusive
jurisdiction of the Federal courts shall be brought in the Federal District
Court for the Central District of California. Each party hereto consents to
service of process by any means authorized by the applicable law of the forum in
any action brought under or arising out of this Agreement or any of the exhibits
or schedules referenced herein, and each party irrevocably waives, to the
fullest extent each may effectively do so, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court.


Section 7.3 "Person" Defined. "Person" shall mean and include an individual, a
company, a joint venture, a corporation (including any non-profit corporation),
an estate, an association, a trust, a general or limited partnership, a limited
liability company, a limited liability partnership, an unincorporated
organization and a government or other department or agency thereof.


Section 7.4 "Knowledge" Defined. Where any representation and warranty contained
in this Agreement is expressly qualified by reference to the knowledge of the
Seller, such term shall be limited to the actual knowledge of the Seller . Where
any representation and warranty contained in this Agreement is expressly
specified by reference to the knowledge of TAA, such term shall be limited to
the actual knowledge of the executive officers of TAA.


Section 7.5 "Affiliate" Defined. As used in this Agreement, an "affiliate" of
any Person, shall mean any Person that directly, or indirectly through one or
more intermediaries, controls, or is controlled by, or is under common control
with such Person.


Section 7.6 Captions. The Article and Section captions used herein are for
reference purposes only, and shall not in any way affect the meaning or
interpretation of this Agreement.


Section 7.7 Notices. Unless otherwise provided herein, any notice, request,
instruction or other document to be given hereunder by any party to any other
party shall be in writing and shall be deemed to have been given (a) upon
personal delivery, if delivered by hand or courier, (b) three days after the
date of deposit in the mails, postage prepaid, or (c) the next business day if
sent by facsimile transmission (if receipt is electronically confirmed) or by a
prepaid overnight courier service, and in each case at the respective addresses
or numbers set forth below or such other address or number as such party may
have fixed by notice:


If to Purchaser, addressed to:
 
Sub-Urban Brands, Inc.
8723 Bellanca Avenue, Building A,
Los Angeles, CA 90045 
Attn: Joseph E. Shortal, CEO
Phone:310-670-0132
Fax:310-670-0765
 
32

--------------------------------------------------------------------------------


 
If to Sellers to:


Jiun Ku
________________________
________________________
________________________
Phone: ___________________
Fax: _________________


Shirley Fong
220 El Dorado St.
Arcadia Ca. 91006
Phone: ___________________
Fax: _________________


If to TAA to:


Kevin Kelly
The Apparel Agent, LLC
2860 E. Pico Blvd
Los Angeles, CA 90023
Attn: Kevin Kelly
Phone: _______________
Fax: _________________
 
Any party may change the address to which notices are to be sent by giving
notice of such change of address to the other parties in the manner herein
provided for giving notice.


Section 7.8 Parties in Interest. This Agreement may not be transferred,
assigned, pledged or hypothecated by any party hereto, other than by operation
of law. Any purported such transfer, assignment, pledge, or hypothecation (other
than by operation of law) shall be void and ineffective. This Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective heirs, executors, administrators, successors and permitted assigns.


Section 7.9 Severability. In the event any provision of this Agreement is found
to be void and unenforceable by a court of competent jurisdiction, the remaining
provisions of this Agreement shall nevertheless be binding upon the parties with
the same effect as though the void or unenforceable part had been severed and
deleted.


Section 7.10 Counterparts. This Agreement may be executed in two or more
counterparts, or by facsimile transmission, each of which shall be deemed to be
an original and all of which taken together shall constitute one and the same
instrument.
 
33

--------------------------------------------------------------------------------


 
Section 7.11 Entire Agreement. This Agreement, including the other documents
referred to herein and the Exhibits and Schedules hereto that form a part
hereof, contains the entire understanding of the parties hereto with respect to
the subject matter contained herein and therein. This Agreement supersedes all
prior agreements and understandings between the parties with respect to such
subject matter.


Section 7.12 Amendments. This Agreement may not be amended, supplemented or
modified orally, but only by an agreement in writing signed by each of the
parties hereto.


Section 7.13 Third Party Beneficiaries. Each party hereto intends that this
Agreement shall not benefit or create any right or cause of action in or on
behalf of any Person other than the parties hereto and their respective
successors and assigns as permitted hereunder.


Section 7.14 No Strict Construction; Representation by Counsel. The language
used in this Agreement will be deemed to be the language chosen by the parties
hereto to express their mutual intent, and no rule of law or contract
interpretation that provides that in the case of ambiguity or uncertainty a
provision should be construed against the draftsman will be applied against any
party hereto. The provisions of this Agreement shall be construed according to
their fair meaning and neither for nor against any party hereto irrespective of
which party caused such provisions to be drafted. Each of the parties
acknowledge that it has been represented by an attorney in connection with the
preparation and execution of this Agreement.


Section 7.15 Remedies. The rights and remedies provided by this Agreement are
cumulative, and the use of any one right or remedy by any party hereto shall not
preclude or constitute a waiver of its right to use any or all other remedies.
Such rights and remedies are given in addition to any other rights and remedies
a party may have by law, statute or otherwise.


Section 7.16 Attorneys' Fees. In the event any suit or other legal proceeding is
brought for the enforcement of any of the provisions of this Agreement, the
parties hereto agree that the substantially prevailing party or parties shall be
entitled to recover from the other party or parties upon final judgment on the
merits reasonable attorneys' fees (and sales taxes thereon, if any), including
attorneys' fees for any appeal, and costs incurred in bringing such suit or
proceeding.


Section 7.17 Confidentiality. TAA and the Sellers shall, and shall cause each of
their affiliates, employees, agents, accountants, legal counsel and other
representatives and advisers to, hold in strict confidence all, and not divulge
or disclose any, information of any kind concerning Purchaser and the
transactions contemplated by this Agreement; provided, however, that the
foregoing obligation of confidence shall not apply to (i) information that is or
becomes generally available to the public other than as a result of a disclosure
by the Seller or TAA, or their affiliates or any of their respective employees,
agents, accountants, legal counsel or other representatives or advisers and (ii)
information that is required to be disclosed by the Seller or TAA, or their
affiliates or any of their respective employees, agents, accountants, legal
counsel or other representatives or advisers as a result of any applicable law,
rule or regulation of any Governmental or Regulatory Authority.


34

--------------------------------------------------------------------------------


 




IN WITNESS WHEREOF, the parties hereto have executed this Membership Interest
Purchase Agreement under seal, on the day and year first above written.


PURCHASER:


Sub-Urban Brands, Inc.




By: /s/ Joseph E. Shortal    _______________
Name: Joseph E. Shortal  ________________
Title: CEO and President________________




TAA:


The Apparel Agent, LLC


 
By: /s/ Kevin Kelly                              
 
Name: Kevin Kelly                          
 
Title: CEO                                  


THE SELLERS:




/s/ Jiun Ku
_____________________________________
Jiun Ku


/s/ Shirley Fong
_____________________________________
Shirley Fong
 
35

--------------------------------------------------------------------------------


 
 
SECURITY AGREEMENT


This Security Agreement (as amended, modified or otherwise supplemented from
time to time, this “Security Agreement”), dated as of June 15, 2007, is executed
by Sub-Urban Brands, Inc., a Nevada corporation (together with its successors
and assigns, “Debtor”), in favor of Jiun Ku and Shirley Fong (the “Secured
Parties”).
 
 
RECITALS


A. Debtor and the Secured Parties are parties to a Membership Interest Purchase
Agreement, dated as of May 8, 2007 (the “Purchase Agreement”);


B. Pursuant to the Purchase Agreement, Debtor has executed secured convertible
promissory notes (each a “Note” and collectively, the “Notes”) in an aggregate
principal amount of $175,000 in favor of Secured Parties.


C. As a condition to closing under the Purchase Agreement, the Secured Parties
have required Debtor to execute this Security Agreement for the purpose of
securing repayment of the Notes:
 
AGREEMENT


NOW, THEREFORE, for and in consideration of the premises, the mutual covenants
and undertakings hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:


1. Definitions. All terms used herein which are defined in the California
Uniform Commercial Code (the “Code”) shall have the same meaning herein as in
the Code unless the context in which used indicates otherwise.


2. Incorporation by Reference. All of the terms, provisions, and definitions of
the Purchase Agreement and any agreements, notes or obligations from Debtor to
the Secured Parties arising under or in connection with such Purchase Agreement
(as such agreements or notes may be amended or entered into from time to time)
are hereby incorporated herein by reference as though set forth in full herein
unless expressly stated otherwise in such agreements or notes.


3. Security Interests. Debtor hereby grants to the Secured Parties a security
interest in the Collateral described in paragraph 4 to secure the performance
and payment of Liabilities described in paragraph 5. The Secured Parties
acknowledge and agree that they are not granted a first priority security
interest hereby and that the security interest granted hereby shall subject to
any and all currently existing and perfected security interests previously
granted by Debtor with respect to the Collateral. The Secured Parties further
agree to subordinate the security interests and liens granted hereby or pursuant
to any Financing Statement filed pursuant hereto, as requested by Debtor in
connection with any merger, acquisition or other reorganization transaction by
Debtor or any financing transaction by Debtor, pursuant to which Debtor may
grant security interests prior and superior to the lien or charge of the Secured
Parties. The Secured Parties shall executed and deliver any and all instruments
or agreements requested by Debtor evidencing such subordination. In addition, in
the event that Debtor elects to refinance existing Collateral, the Secured
Parties shall cooperate promptly and fully in subordinating its interest to the
security interest of any person or entity refinancing the existing the
Collateral.



--------------------------------------------------------------------------------


4. Collateral. The Collateral in which the Secured Parties are granted a
security interest by this Agreement (the “Collateral”) is all assets of any kind
of Debtor, whether now owned or hereafter acquired, including, without
limitation:


(a) all Debtor's inventory presently owned, acquired contemporaneously herewith,
or pursuant to this Agreement, or acquired at any time subsequent to this
Agreement, wherever located, and all replacements, additions, and accessions
thereto;


(b) all equipment of Debtor now owned or hereafter acquired, including, without
limitation, vehicles, machinery, and office equipment;


(c) all Debtor's accounts, instruments, or chattel paper of any kind and
description presently existing or hereafter arising, now owned, or hereafter
acquired, and all goods or inventory repossessed or returned in connection
therewith;


(d) all goods, contract rights, documents, deposit accounts, money, general
intangibles, and other property of Debtor now owned or hereafter acquired,
including, without limitation, rights in real property leased by Debtor as
lessee, customer and vendor lists, books and records, loan agreements between
Debtor and other persons, insurance policies, royalty contracts, copyrights,
trademarks, tradenames, patents, contracts for the purchase of real property,
and all right of the Debtor to the payment of money, no matter how evidenced;
and


(e) proceeds and products of all of the foregoing Collateral, including, without
limitation, whatever is received or receivable when Collateral or proceeds are
sold, collected, exchanged, or otherwise disposed of, whether such disposition
is voluntary or involuntary, including rights to payment and return premiums and
insurance proceeds under insurance with respect to any Collateral, tort claims,
and all rights to payment with respect to any cause of action affecting or
relating to the Collateral.


5. Liabilities. Liabilities secured by this Agreement (“Liabilities”) are the
obligation to repay the Notes and any other amounts owing from Debtor to the
Secured Parties under the Purchase Agreement.
 
6. Representations, Warranties and Covenants. Debtor hereby represents, warrants
and covenants as follows:


6.1 Financing Statements and Related Documents. Debtor consents to the Secured
Parties filing one or more Financing Statements pursuant to the Code in form
satisfactory to the Secured Parties in all public offices wherever filing is
deemed by the Secured Parties to be necessary or desirable. Debtor shall duly
endorse to the Secured Parties all instruments or documents, the possession of
which is necessary to perfect the Secured Parties' interest hereunder, and shall
take all other steps necessary, including, without limitation, causing Secured
Parties' name to be shown as a secured party on any certificates or other
documents evidencing title as shall be necessary to perfect the Secured Parties'
interest hereunder.



--------------------------------------------------------------------------------


6.2 Transfers. Except for transactions in the ordinary course of Debtor's
business, neither Debtor nor its agents, servants or employees will sell, assign
or offer to sell or assign or otherwise transfer the Collateral, either in whole
or in part, or any interest therein without the written consent of the Secured
Parties, which shall not be unreasonably withheld. The Secured Parties shall
cooperate in the release of any Collateral sold in the ordinary course of
business. Debtor shall take all steps to ensure that the Secured Parties obtain
a perfected security interest in all new or replacement Collateral junior only
to the security interest of any person or entity financing the purchase of new
or replacement Collateral.


6.3 Maintenance of Collateral, Taxes. In the event Debtor fails to do so, Debtor
hereby authorizes the Secured Parties to discharge taxes, assessments, liens,
security interests or other encumbrances at any time levied or placed on the
Collateral, and pay for, make or provide for any maintenance, repair or
preservation of the Collateral as herein required, provided, however, that the
Secured Parties shall be under no obligation to do so; Debtor agrees to
reimburse the Secured Parties on demand with interest, at a rate equal to the
lower of ten percent (10%) per annum (calculated on the basis of the actual
number of days in the year) or the maximum rate permitted by applicable law, for
any payment made or any expense incurred by the Secured Parties pursuant to this
paragraph, and any payment made or expense incurred by the Secured Parties
pursuant to the foregoing authorization shall be a Liability secured hereunder.


6.4 Additional Covenants of Debtor. In addition the covenants set forth above,
Debtor hereby agrees:


(a) to do all acts that may be necessary to maintain, preserve, protect and
perfect the Collateral, the security interest granted to Secured Parties herein,
and the priority of such security interest;


(b) not to use or permit any Collateral to be used: (i) in violation of any
provision of this Security Agreement; (ii) unlawfully or in violation of any
applicable statute, regulation or ordinance (including, without limitation,
applicable environmental protection statues and regulations) where such use
might materially adversely affect the business or condition (financial or
otherwise) of Debtor; or (iii) in violation of any policy of insurance covering
the Collateral;


(c) to appear in and defend any action or proceeding which may affect its title
to or the Secured Parties' interest in the Collateral;


(d) to keep separate, accurate and complete records of the Collateral and to
provide the Secured Parties with existing reports and information relating to
the Collateral as the Secured Parties may request from time to time;



--------------------------------------------------------------------------------


(e) to keep the Collateral free of all levies and security interests or other
liens or charges except for those approved in writing by the Secured Parties,
junior to that of Secured Parties, or otherwise permitted pursuant hereto;


(f) to keep the Collateral in good condition and repair;


(g) not to cause or permit any waste or unusual or unreasonable depreciation of
the Collateral;


(h) at any reasonable time, upon demand by the Secured Parties, to exhibit to
and allow inspection by the Secured Parties (or persons designated by Secured
Parties) of the Collateral, so long as such inspection does not unreasonably
cause a delay or disruption of Debtor's business; and


(i) to comply with all laws, regulations and ordinances relating to the
possession, operation, maintenance and control of the Collateral.


7. Events of Default. Debtor shall be in default under this Agreement upon the
happening of any of the following events or conditions (“Events of Default”):


(a) The default of Debtor or any endorser, guarantor, accommodation party or
surety for Debtor in the payment or material performance when due of any
indebtedness, obligations, liability or covenant contained or referred to herein
or in any of the Liabilities secured hereby or in any agreement, undertaking or
writing evidencing, securing, referring or appertaining to said Liabilities;


(b) The loss, theft, damage, destruction, sale, assignment, transfer or
encumbrance to or of any material part of the Collateral, except in the ordinary
course of Debtor's business, or any levy, seizure or attachment thereof or
thereon, except in the event that Debtor delivers written notice of such event
to the Secured Parties within five (5) days from the date of discovery thereof;
and


(c) The entry of a decree or order by a court hav-ing jurisdiction in the
premises for relief in respect of Debtor under Title 11 of the United States
Code, as now constituted or hereafter amended, or any other applicable Federal
or state bankruptcy, insolvency or similar law, or appointing a receiver,
trustee, or custodian of Debtor or for any substan-tial part of Debtor’s
property, which decree or order is not stayed or set aside within sixty (60)
days thereafter; or


(d) The filing by Debtor of a petition, answer or consent seeking relief under
Title 11 of the United States Code, as now constituted or hereafter amended, or
the consent by Debtor to the institution of proceedings thereunder or to the
appointment of a receiver, trustee or custodian.



--------------------------------------------------------------------------------


8. Rights and Remedies Upon Default. Upon occurrence of any of the above Events
of Default and at any time thereafter (such default not having previously been
cured), the Secured Parties may accelerate all the Liabilities secured hereby
and shall have, in addition to all other rights and remedies, the rights and
remedies of a Secured Parties under the Code or at law, including, but not
limited to, the right to take possession of the Collateral in accordance with
the Code and the provisions hereof, and sell the same in accordance with the
Code and the provisions hereof, and for that purpose the Secured Parties may, so
far as Debtor can give authority therefor, enter upon any premises on which
Collateral may be located or situated and remove the same therefrom or without
removal render same unusable and may use or dispose of the Collateral on such
premises without any liability for rent, storage, utilities or other sums, and
upon request Debtor shall, to the extent practicable, assemble and make the
Collateral available to the Secured Parties at a place to be designated by the
Secured Parties, which is reasonably convenient to Debtor and the Secured
Parties. The Secured Parties shall give Debtor at least five (5) days' prior
written notice of the time and place of any public sale or the time after which
any private sale or any other intended disposition is to be made. Debtor shall
remain liable for any deficiency on the Liabilities. The Secured Parties shall
also have the right to apply for and have a receiver appointed by a court of
competent jurisdiction in any action taken by the Secured Parties to enforce
their rights and remedies hereunder in order to manage, protect and preserve the
Collateral and continue the operation of the business of Debtor and to collect
all revenues and profits thereof and apply the same to the payment of all
expenses and other charges of such receivership, including the compensation of
the receiver, and to the payment of Liabilities secured hereby until a sale or
other disposition of such Collateral shall be finally made
and consummated. In the event of any disposition of any or all of the Collateral
by Secured Parties after default, the proceeds of disposition shall be applied
in the order following to:


(a) the reasonable expenses of retaking, holding, preparing for sale or lease,
selling, leasing and the like, and the reasonable attorneys' fees and legal
expenses incurred by Secured Parties in the enforcement hereof;


(b) the satisfaction of all of the Liabilities other than the Notes; and


(c) the satisfaction of the Notes.


9. Further Assurances and Power of Attorney. Debtor will execute and deliver to
the Secured Parties, at the Secured Parties' request, at any time and from time
to time, such replacement or update Financing Statements and other instruments
(and pay the cost of filing or recording the same in all public offices deemed
necessary or desirable by the Secured Parties), and do such other acts and
things as the Secured Parties may reasonably deem necessary or desirable in
order to establish and maintain a valid security interest in the Collateral in
favor of the Secured Parties (free and clear of all other liens, claims and
rights of third parties whatsoever, whether voluntarily or involuntarily
created, other than those permitted herein) to secure payment of the
Liabilities, and in order to facilitate the collection of the Collateral. To
effectuate the rights and remedies of the Secured Parties hereunder, in the
event of an Event of Default hereunder which is not cured within the applicable
cure period, Debtor hereby irrevocably appoints the Secured Parties
attorney-in-fact for Debtor in the name of Debtor or the Secured Parties, with
full power of substitution, to sign, execute and deliver any and all instruments
and documents and do all acts and things to the same extent as Debtor could do,
to sell, assign and transfer any Collateral, including, but not limited to,
taking all action necessary or desirable to obtain the approval of any
governmental body to the transfer or issuance to the Secured Parties or any
other person, firm, or corporation of any intangible Collateral.



--------------------------------------------------------------------------------


10. Waivers. The Secured Parties shall have no duty as to the collection or
protection of the Collateral or any income thereon, nor as to the preservation
of rights against prior parties, or as to the preservation of any rights
pertaining to the Collateral beyond reasonable care in the custody or
preservation thereof. The Secured Parties may exercise their rights and remedies
with respect to the Collateral without resorting or regard to other security or
sources for payment. All rights and remedies of the Secured Parties hereunder or
on the Liabilities or the Collateral shall be cumulative and may be exercised
singularly or concurrently. Any forbearance, failure or delay by Secured Parties
in exercising any right, power or remedy shall not preclude the further exercise
thereof, and every right, power or remedy of Secured Parties shall continue in
full force and effect until such right, power or remedy is specifically waived
in a writing executed by Secured Parties. Debtor waives any right to require the
Secured Parties to proceed against any person or to exhaust any Collateral or to
pursue any remedy in the Secured Parties' power.


11. Notices. All notices, requests, demands, consents, instructions or other
communications required or permitted hereunder shall in writing and faxed,
mailed or delivered to each party at the respective addresses of the parties as
set forth in the Purchase Agreement, or at such other address or facsimile
number as Debtor shall have furnished to the Secured Parties in writing. All
such notices and communications will be deemed effectively given the earlier of
(i) when received, (ii) when delivered personally, (iii) one business day after
being delivered by facsimile (with receipt of appropriate confirmation),
(iv) one business day after being deposited with an overnight courier service of
recognized standing or (v) four days after being deposited in the U.S. mail,
first class with postage prepaid.


12. Miscellaneous. Neither this Agreement nor any provision hereof may be
changed, waived, discharged or terminated orally, but only by an instrument in
writing signed by the party against which enforcement of the change, waiver,
discharge or termination is sought. This Agreement shall be binding upon the
Debtor and its successors and assigns, and all persons claiming under or through
Debtor or any such successor or assign, and shall inure to the benefit of and be
enforceable by the Secured Parties and their successors and assigns. The rights
or obligations of Secured Parties under this Agreement may not be assigned. Any
assignment in violation of the foregoing shall be null and void.




Signature Page Follows

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Debtor has caused this Agreement to be duly executed and
delivered as of the day and year first above written.


DEBTOR:


SUB-URBAN BRANDS, INC.
a Nevada corporation






By:_____________________    
Name: Joe Shortal
Title: President


SECURED PARTIES:
 
__________________________
Jiun Ku


__________________________
Shirley Fong
 

--------------------------------------------------------------------------------



 
SUB-URBAN BRANDS, INC.
 
SECURED PROMISSORY NOTE
 

$75,000   
June 15, 2007 
   
Los Angeles, California

    
FOR VALUE RECEIVED, Sub-Urban Brands, Inc., a Nevada corporation (the “Company”)
promises to pay to Jiun Ku (“Holder”), or its registered assigns, in lawful
money of the United States of America, the principal sum of Seventy-Five
Thousand Dollars ($75,000), or such lesser amount as shall equal the outstanding
principal amount hereof, together with interest from the date of this Note on
the unpaid principal balance at a rate equal to 8.00% per annum, computed on the
basis of the actual number of days elapsed and a year of 365 days. Subject to
the terms hereof, all unpaid principal, together with any then unpaid and
accrued interest and other amounts payable hereunder, shall be due and payable
on the earlier of (i) June 15, 2008 (the “Maturity Date”), or (ii) when, upon or
after the occurrence of an Event of Default (as defined below), such amounts are
declared due and payable by Holder or made automatically due and payable in
accordance with the terms hereof.
 
THE OBLIGATIONS DUE UNDER THIS NOTE ARE SECURED BY A SECURITY AGREEMENT (THE
“SECURITY AGREEMENT”) DATED AS OF THE DATE HEREOF AND EXECUTED BY COMPANY FOR
THE BENEFIT OF THE HOLDER. ADDITIONAL RIGHTS OF HOLDER ARE SET FORTH IN THE
SECURITY AGREEMENT.
 
ALL UNPAID PRINCIPAL AND ACCRUED AND UNPAID INTEREST UNDER THIS NOTE IS ALSO
SUBJECT TO SET-OFF AND REDUCTION PURSUANT TO THE TERMS OF A MEMBERSHIP INTEREST
PURCHASE AGREEMENT DATED MAY 2, 2007 AND EXECUTED BY THE COMPANY AND HOLDER (THE
“PURCHASE AGREEMENT”). THIS NOTE IS ONE OF TWO SIMILAR NOTES ISSUED TO SELLERS
UNDER THE PURCHASE AGREEMENT.
 
The following is a statement of the rights of Holder and the conditions to which
this Note is subject, and to which Holder, by the acceptance of this Note,
agrees:
 
1.  Interest. Accrued interest on this Note shall be payable at maturity.
 
2.  Prepayment. The Company may prepay this Note at any time in whole or in
part; provided that any such prepayment will be applied first to the payment of
expenses due under this Note, second to interest accrued on this Note and third,
if the amount of prepayment exceeds the amount of all such expenses and accrued
interest, to the payment of principal of this Note. All unpaid principal and
accrued and unpaid interest under this Note is also subject to set-off and
reduction pursuant to the terms of the Purchase Agreement.
 
3.  Events of Default. The occurrence of any of the following shall constitute
an “Event of Default” under this Note and the Security Agreement:
 

--------------------------------------------------------------------------------


(a)  Failure to Pay. The Company shall fail to pay (i) when due any principal or
interest payment on the due date hereunder or (ii) any other payment required
under the terms of this Note or Security Agreement on the date due and such
payment shall not have been made within five days of the Company’s receipt of
Holder’s written notice to the Company of such failure to pay; or
 
(b)  Breaches of Covenants. The Company shall fail to observe or perform any
other covenant, obligation, condition or agreement contained in this Note or the
Security Agreement (other than those specified in Sections 3(a)) and (i) such
failure shall continue for 15 days, or (ii) if such failure is not curable
within such 15-day period, but is reasonably capable of cure within 30 days,
either (A) such failure shall continue for 30 days or (B) the Company shall not
have commenced a cure in a manner reasonably satisfactory to Holder within the
initial 15-day period; or
 
(c)  Voluntary Bankruptcy or Insolvency Proceedings. The Company shall (i) apply
for or consent to the appointment of a receiver, trustee, liquidator or
custodian of itself or of all or a substantial part of its property, (ii) be
unable, or admit in writing its inability, to pay its debts generally as they
mature, (iii) make a general assignment for the benefit of its or any of its
creditors, (iv) be dissolved or liquidated, (v) become insolvent (as such term
may be defined or interpreted under any applicable statute), (vi) commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or consent to any such relief or to
the appointment of or taking possession of its property by any official in an
involuntary case or other proceeding commenced against it, or (vii) take any
action for the purpose of effecting any of the foregoing; or
 
(d)  Involuntary Bankruptcy or Insolvency Proceedings. Proceedings for the
appointment of a receiver, trustee, liquidator or custodian of the Company or of
all or a substantial part of the property thereof, or an involuntary case or
other proceedings seeking liquidation, reorganization or other relief with
respect to the Company or the debts thereof under any bankruptcy, insolvency or
other similar law now or hereafter in effect shall be commenced and an order for
relief entered or such proceeding shall not be dismissed or discharged within 30
days of commencement.
 
4.  Rights of Holder upon Default. Upon the occurrence or existence of any Event
of Default (other than an Event of Default described in Sections 3(c) or 3(d))
and at any time thereafter during the continuance of such Event of Default,
Holder may, by written notice to the Company, declare all outstanding
obligations payable by the Company hereunder to be immediately due and payable
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived, anything contained herein or in the Security
Agreement to the contrary notwithstanding. Upon the occurrence or existence of
any Event of Default described in Sections 3(c) and 3(d), immediately and
without notice, all outstanding obligations payable by the Company hereunder
shall automatically become immediately due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived, anything contained herein or in the Security Agreement to the
contrary notwithstanding. In addition to the foregoing remedies, upon the
occurrence or existence of any Event of Default, Holder may exercise any other
right power or remedy granted to it by the Security Agreement or otherwise
permitted to it by law, either by suit in equity or by action at law, or both.
 
2

--------------------------------------------------------------------------------


5.  Successors and Assigns. The rights and obligations of the Company and Holder
shall be binding upon and benefit the successors, assigns, heirs, administrators
and transferees of the parties. Neither this Note nor any of the rights,
interests or obligations hereunder may be assigned, by operation of law or
otherwise, in whole or in part, by the Company without the prior written consent
of Holder.
 
6.  Waiver and Amendment. Any provision of this Note may be amended, waived or
modified upon the written consent of the Company and Holder.
 
7.  Notices. All notices, requests, demands, consents, instructions or other
communications required or permitted hereunder shall in writing and faxed,
mailed or delivered to each party at the respective addresses of the parties as
set forth in the Purchase Agreement, or at such other address or facsimile
number as the Company shall have furnished to Holder in writing. All such
notices and communications will be deemed effectively given the earlier of
(i) when received, (ii) when delivered personally, (iii) one business day after
being delivered by facsimile (with receipt of appropriate confirmation),
(iv) one business day after being deposited with an overnight courier service of
recognized standing or (v) four days after being deposited in the U.S. mail,
first class with postage prepaid.
 
8.  Default Rate; Usury. During any period in which an Event of Default has
occurred and is continuing, the Company shall pay interest on the unpaid
principal balance hereof at a rate per annum equal to the rate otherwise
applicable hereunder plus five percent (5%). In the event any interest is paid
on this Note which is deemed to be in excess of the then legal maximum rate,
then that portion of the interest payment representing an amount in excess of
the then legal maximum rate shall be deemed a payment of principal and applied
against the principal of this Note.
 
9.  Expenses; Waivers. If action is instituted to collect this Note, the Company
promises to pay all costs and expenses, including, without limitation,
reasonable attorneys’ fees and costs, incurred in connection with such action.
The Company hereby waives notice of default, presentment or demand for payment,
protest or notice of nonpayment or dishonor and all other notices or demands
relative to this instrument.
 
10.  Governing Law. This Note and all actions arising out of or in connection
with this Note shall be governed by and construed in accordance with the laws of
the State of California, without regard to the conflicts of law provisions of
the State of California, or of any other state.
 
Signature Page Follows
3

--------------------------------------------------------------------------------



 
The Company has caused this Note to be issued as of the date first written
above.
 
SUB-URBAN BRANDS, INC.
a Nevada corporation
 


 


By: __________________________
Name: Joe Shortal
Title: President
 
4

--------------------------------------------------------------------------------



 
SUB-URBAN BRANDS, INC.
 
SECURED PROMISSORY NOTE
 
$100,000
 
June 15, 2007 
   
Los Angeles, California 

    
FOR VALUE RECEIVED, Sub-Urban Brands, Inc., a Nevada corporation (the “Company”)
promises to pay to Shirley Fong (“Holder”), or its registered assigns, in lawful
money of the United States of America, the principal sum of One Hundred Thousand
Dollars ($100,000), or such lesser amount as shall equal the outstanding
principal amount hereof, together with interest from the date of this Note on
the unpaid principal balance at a rate equal to 8.00% per annum, computed on the
basis of the actual number of days elapsed and a year of 365 days. Subject to
the terms hereof, all unpaid principal, together with any then unpaid and
accrued interest and other amounts payable hereunder, shall be due and payable
on the earlier of (i) June 15, 2008 (the “Maturity Date”), or (ii) when, upon or
after the occurrence of an Event of Default (as defined below), such amounts are
declared due and payable by Holder or made automatically due and payable in
accordance with the terms hereof.
 
THE OBLIGATIONS DUE UNDER THIS NOTE ARE SECURED BY A SECURITY AGREEMENT (THE
“SECURITY AGREEMENT”) DATED AS OF THE DATE HEREOF AND EXECUTED BY COMPANY FOR
THE BENEFIT OF THE HOLDER. ADDITIONAL RIGHTS OF HOLDER ARE SET FORTH IN THE
SECURITY AGREEMENT.
 
ALL UNPAID PRINCIPAL AND ACCRUED AND UNPAID INTEREST UNDER THIS NOTE IS ALSO
SUBJECT TO SET-OFF AND REDUCTION PURSUANT TO THE TERMS OF A MEMBERSHIP INTEREST
PURCHASE AGREEMENT DATED MAY 2, 2007 AND EXECUTED BY THE COMPANY AND HOLDER (THE
“PURCHASE AGREEMENT”). THIS NOTE IS ONE OF TWO SIMILAR NOTES ISSUED TO SELLERS
UNDER THE PURCHASE AGREEMENT.
 
The following is a statement of the rights of Holder and the conditions to which
this Note is subject, and to which Holder, by the acceptance of this Note,
agrees:
 
1.  Interest. Accrued interest on this Note shall be payable at maturity.
 
2.  Prepayment. The Company may prepay this Note at any time in whole or in
part; provided that any such prepayment will be applied first to the payment of
expenses due under this Note, second to interest accrued on this Note and third,
if the amount of prepayment exceeds the amount of all such expenses and accrued
interest, to the payment of principal of this Note. All unpaid principal and
accrued and unpaid interest under this Note is also subject to set-off and
reduction pursuant to the terms of the Purchase Agreement.
 
3.  Events of Default. The occurrence of any of the following shall constitute
an “Event of Default” under this Note and the Security Agreement:
 

--------------------------------------------------------------------------------


(a)  Failure to Pay. The Company shall fail to pay (i) when due any principal or
interest payment on the due date hereunder or (ii) any other payment required
under the terms of this Note or Security Agreement on the date due and such
payment shall not have been made within five days of the Company’s receipt of
Holder’s written notice to the Company of such failure to pay; or
 
(b)  Breaches of Covenants. The Company shall fail to observe or perform any
other covenant, obligation, condition or agreement contained in this Note or the
Security Agreement (other than those specified in Sections 3(a)) and (i) such
failure shall continue for 15 days, or (ii) if such failure is not curable
within such 15-day period, but is reasonably capable of cure within 30 days,
either (A) such failure shall continue for 30 days or (B) the Company shall not
have commenced a cure in a manner reasonably satisfactory to Holder within the
initial 15-day period; or
 
(c)  Voluntary Bankruptcy or Insolvency Proceedings. The Company shall (i) apply
for or consent to the appointment of a receiver, trustee, liquidator or
custodian of itself or of all or a substantial part of its property, (ii) be
unable, or admit in writing its inability, to pay its debts generally as they
mature, (iii) make a general assignment for the benefit of its or any of its
creditors, (iv) be dissolved or liquidated, (v) become insolvent (as such term
may be defined or interpreted under any applicable statute), (vi) commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or consent to any such relief or to
the appointment of or taking possession of its property by any official in an
involuntary case or other proceeding commenced against it, or (vii) take any
action for the purpose of effecting any of the foregoing; or
 
(d)  Involuntary Bankruptcy or Insolvency Proceedings. Proceedings for the
appointment of a receiver, trustee, liquidator or custodian of the Company or of
all or a substantial part of the property thereof, or an involuntary case or
other proceedings seeking liquidation, reorganization or other relief with
respect to the Company or the debts thereof under any bankruptcy, insolvency or
other similar law now or hereafter in effect shall be commenced and an order for
relief entered or such proceeding shall not be dismissed or discharged within 30
days of commencement.
 
4.  Rights of Holder upon Default. Upon the occurrence or existence of any Event
of Default (other than an Event of Default described in Sections 3(c) or 3(d))
and at any time thereafter during the continuance of such Event of Default,
Holder may, by written notice to the Company, declare all outstanding
obligations payable by the Company hereunder to be immediately due and payable
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived, anything contained herein or in the Security
Agreement to the contrary notwithstanding. Upon the occurrence or existence of
any Event of Default described in Sections 3(c) and 3(d), immediately and
without notice, all outstanding obligations payable by the Company hereunder
shall automatically become immediately due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived, anything contained herein or in the Security Agreement to the
contrary notwithstanding. In addition to the foregoing remedies, upon the
occurrence or existence of any Event of Default, Holder may exercise any other
right power or remedy granted to it by the Security Agreement or otherwise
permitted to it by law, either by suit in equity or by action at law, or both.
 
2

--------------------------------------------------------------------------------


5.  Successors and Assigns. The rights and obligations of the Company and Holder
shall be binding upon and benefit the successors, assigns, heirs, administrators
and transferees of the parties. Neither this Note nor any of the rights,
interests or obligations hereunder may be assigned, by operation of law or
otherwise, in whole or in part, by the Company without the prior written consent
of Holder.
 
6.  Waiver and Amendment. Any provision of this Note may be amended, waived or
modified upon the written consent of the Company and Holder.
 
7.  Notices. All notices, requests, demands, consents, instructions or other
communications required or permitted hereunder shall in writing and faxed,
mailed or delivered to each party at the respective addresses of the parties as
set forth in the Purchase Agreement, or at such other address or facsimile
number as the Company shall have furnished to Holder in writing. All such
notices and communications will be deemed effectively given the earlier of
(i) when received, (ii) when delivered personally, (iii) one business day after
being delivered by facsimile (with receipt of appropriate confirmation),
(iv) one business day after being deposited with an overnight courier service of
recognized standing or (v) four days after being deposited in the U.S. mail,
first class with postage prepaid.
 
8.  Default Rate; Usury. During any period in which an Event of Default has
occurred and is continuing, the Company shall pay interest on the unpaid
principal balance hereof at a rate per annum equal to the rate otherwise
applicable hereunder plus five percent (5%). In the event any interest is paid
on this Note which is deemed to be in excess of the then legal maximum rate,
then that portion of the interest payment representing an amount in excess of
the then legal maximum rate shall be deemed a payment of principal and applied
against the principal of this Note.
 
9.  Expenses; Waivers. If action is instituted to collect this Note, the Company
promises to pay all costs and expenses, including, without limitation,
reasonable attorneys’ fees and costs, incurred in connection with such action.
The Company hereby waives notice of default, presentment or demand for payment,
protest or notice of nonpayment or dishonor and all other notices or demands
relative to this instrument.
 
10.  Governing Law. This Note and all actions arising out of or in connection
with this Note shall be governed by and construed in accordance with the laws of
the State of California, without regard to the conflicts of law provisions of
the State of California, or of any other state.
 
Signature Page Follows
3

--------------------------------------------------------------------------------



 
The Company has caused this Note to be issued as of the date first written
above.
 
SUB-URBAN BRANDS, INC.
a Nevada corporation
 


 


By: _______________________
Name: Joe Shortal
Title: President
 
4

--------------------------------------------------------------------------------

